           Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 1 of 73




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENNIA Y. GARCES,

                                Plaintiff,                     19cv10732 (DF)
                                                               MEMORANDUM
                        -against-                              AND ORDER
 COMMISSIONER OF SOCIAL SECURITY, 1

                                Defendant.


DEBRA FREEMAN, United States Magistrate Judge:

       In this Social Security action, which is before this Court on consent pursuant to 28 U.S.C.

§ 636(c), pro se plaintiff Kennia Y. Garces (“Plaintiff”) seeks review of the final decision of

defendant Commissioner of the Social Security Administration (“SSA”) (“Defendant” or the

“Commissioner), denying Plaintiff Social Security Disability Insurance (“SSDI”) under the

Social Security Act (the “Act”) on the grounds that, for the relevant period, Plaintiff’s

impairments did not render her disabled under the Act. Currently before the Court is

Defendant’s motion for judgment on the pleadings affirming the Commissioner’s decision and

dismissing the Complaint. (Dkt. 23.) For the reasons set forth below, Defendant’s motion is

denied, and Plaintiff’s opposition, which the Court construes as a cross-motion for judgment on

the pleadings in her favor, is granted to the extent that this matter shall be remanded to the SSA

for further proceedings.




       1
         The Court notes that Andrew M. Saul has been appointed Commissioner of the Social
Security Administration (“SSA”).
           Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 2 of 73




                                        BACKGROUND 2

       Plaintiff filed an application for SSDI on or before July 10, 2015, 3 alleging a disability

onset date of March 1, 2012, due to severe depression, high blood pressure, fibromyalgia,

rheumatic fever, anxiety, uterine fibroids, and allergies. (R. at 118.) After Plaintiff’s claims

were initially denied on September 30, 2015 (id., at 128-33), Plaintiff requested a hearing before

an administrative law judge (“ALJ”) (id., at 134-35). Plaintiff, represented by counsel and

assisted by an interpreter, testified by videoconference before ALJ Paul Barker, at a hearing

conducted on September 5, 2018 (the “Hearing”) (id., at 54-91). At the Hearing, the ALJ also

heard testimony from Frank Lucas, a vocational expert (“VE”). (Id., at 83-89.) On October 11,

2018, the ALJ issued an unfavorable decision finding that the Plaintiff was not disabled under

the Act. (Id., at 15-17.) Plaintiff sought review of the ALJ’s decision by the Appeals Council

(id., at 237-38), and the ALJ’s decision became the Commissioner’s final decision when the

Appeals Council denied Plaintiff’s request for review on September 19, 2019 (id., at 1-5).

               Plaintiff’s Personal History

       Plaintiff was born on February 26, 1970, such that she was 42 years old as of her alleged

disability onset date of March 1, 2012. (R. at 239.) Plaintiff received her GED in 1989. (Id., at

266.) She testified that she attended high school in the Dominican Republic and that she came to

the United States in 1990. (Id., at 63.) Plaintiff worked in packaging at a warehouse in 1994, as

a home attendant from 1995 to 2011, and as a babysitter in 2011. (Id., at 266.)


       2
         The background facts set forth herein are taken from the SSA Administrative Record
(Dkt. 20) (referred to herein as “R.” or the “Record”).
       3
         Although a typed “Application Summary” states that an agency representative spoke
with Plaintiff on July 10, 2015, and completed her benefits application for her at that time (see
R. 239), certain of the SSA’s records indicate that Plaintiff’s application was filed earlier, on
May 5, 2015 (see R. at 48, 117).



                                                 2
           Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 3 of 73




       At the Hearing, Plaintiff testified that she lived with her husband and one of her children,

who was 14 years old at the time. (Id., at 61-62.) She testified that she had four children, but

that the other three were older and out of the house. (Id., at 62.) Plaintiff explained that she

spent her days in bed, and that her husband helped her with household chores. (Id., at 77.) She

further testified that she occasionally went grocery shopping with her son, that she went to the

library twice a week, and that she went to church twice a week. (Id., at 77.)

               Medical Evidence

       As Plaintiff reported that her disability began on March 1, 2012, the relevant period under

review for purposes of her application for SSDI benefits runs from that date until September 30,

2016, the date when Plaintiff was last insured. See 42 U.S.C. §§ 423(a)(1), (c)(1); 20 C.F.R.

§§ 404.130, 404.315(a); Arnone v. Bowen, 882 F.2d 34, 37 (2d Cir. 1989). 4

               1.      Plaintiff’s Treatment by Her Primary
                       Care Physician (Dr. Avraham Henoch)

       As discussed below, the Record indicates that Plaintiff saw Dr. Avraham Henoch, a

family medicine doctor, approximately two dozen times between March of 2014 and August of

2016 (R. at 746-838), and that, in February 2016, he provided a “Comprehensive Evaluation”

that set out his opinions as to the extent of Plaintiff’s exertional and non-exertional limitations.




       4
           To be eligible for SSDI benefits, “an applicant must be ‘insured for disability insurance
benefits.’” Arnone, 882 F.2d at 37 (quoting 42 U.S.C. §§ 423(a)(1)(A), 423(c)(1)). “An
applicant’s ‘insured status’ is generally dependent upon a ratio of accumulated ‘quarters of
coverage,’” i.e., quarters in which the applicant earned wages and paid taxes, “to total quarters.”
Id. (citations omitted). To qualify for SSDI benefits, “Plaintiff’s disability onset date must fall
prior to [her] date last insured.” Camacho v. Astrue, No. 08-CV-6425, 2010 WL 114539, at *2
(W.D.N.Y. Jan. 7, 2010) (citing Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008)); 20 C.F.R.
§ 404.315(a).



                                                  3
           Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 4 of 73




                       a.      Dr. Henoch’s Treatment Records
                               From 2014 Through January 2016

       On May 15, 2014, Plaintiff saw Dr. Henoch and complained of a sore throat. (Id., at

751.) Dr. Henoch’s notes reflect that, at that appointment, Plaintiff denied back pain, anxiety,

and depression. (Id., at 751-53.) Dr. Henoch diagnosed a sore throat and “ear problem,” and

prescribed Plaintiff Zithromax. 5 (Id., at 754.)

       Plaintiff saw Dr. Henoch again on October 30, 2014 for an annual physical examination.

(Id., at 755-57.) While Dr. Henoch’s notes from that date reflect that Plaintiff again denied

having symptoms of anxiety and depression (id., at 756), he nevertheless assessed depression, as

well as hypertension (id., at 757). Plaintiff then returned to Dr. Henoch on February 25, 2015 (at

which time Dr. Henoch noted that Plaintiff was taking Meloxicam 6 and Tizanidine 7 (id., at

758-61)), on April 24, 2015 (id., at 762-65), and on May 5, 2015 (id., at 766-69). Throughout

these visits, Dr. Henoch continually noted that Plaintiff had “[f]ull range of motion,” and that she

denied having anxiety or depression. (See id., 758-69.)

       On May 8, 2015, though, Plaintiff admitted to feeling depressed; at that same visit,

Dr. Henoch prescribed Ciprofloxacin and Nitrofurantoin 8 for an apparent urinary tract infection.



       5
         Zithromax (Azithromycin), is an antibiotic. See
https://medlineplus.gov/druginfo/meds/a697037.html.
       6
         Meloxicam is a nonsteroidal anti-inflammatory drug (“NSAID”) “used to relieve pain,
tenderness, swelling, and stiffness caused by osteoarthritis . . . [and] rheumatoid arthritis. . . .”
See https://medlineplus.gov/druginfo/meds/a601242.html.
       7
         Tizanidine is a muscle relaxant. See
https://medlineplus.gov/druginfo/meds/a601121.html.
       8
         Ciprofloxacin and Nitrofuantoin are both antibiotics. See
https://medlineplus.gov/druginfo/meds/a688016.html; see also
https://medlineplus.gov/druginfo/meds/a682291.html.



                                                   4
           Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 5 of 73




(Id., at 771-72.) Upon a referral from Dr. Henoch, Plaintiff received a CT scan of her head on

May 12, 2015, which revealed a “normal exam of the brain.” (Id., at 871-82.) Plaintiff then saw

Dr. Henoch again on May 19, 2015 (id., at 774-77), on May 28, 2015 (at which time he

prescribed Prednisone 9 (id., at 778-81)), on June 23, 2015 (at which time he prescribed

Cortisporin 10 and Azithromycin 11 (id., at 782-85)), and on June 29, 2015 (id., at 786-89). Upon a

referral from Dr. Henoch, Plaintiff received an abdominal ultrasound on July 2, 2015, which

revealed normal findings. (Id., at 879-80.) Plaintiff returned to Dr. Henoch on July 20, 2015 (at

which time Plaintiff requested Oxycodone 12 “for pain,” but Dr. Henoch instead prescribed

Indomethacin 13) (id., at 790-94), and on October 22, 2015 (at which time Dr. Henoch prescribed

Atorvastatin, 14 Tizanidine, 15 and Meloxicam 16) (id., at 795-98). Throughout this period, and




       9
          Prednisone is a corticosteroid that, among other things, can be used to treat certain types
of arthritis. See https://medlineplus.gov/druginfo/meds/a601102.html.
       10
          Cortisporin is a combination of antibiotics and a corticosteroid. It is uses to treat skin
infections. See https://medlineplus.gov/druginfo/meds/a601061.html.
       11
            See supra, at n.5.
       12
          Oxycodone is an opiate (narcotic) used to relieve moderate to severe pain. See
https://medlineplus.gov/druginfo/meds/a682132.html.
       13
          Indomethacin is an NSAID that “is used to relieve moderate to severe pain, tenderness,
swelling, and stiffness caused by,” among other things, osteoarthritis and rheumatoid arthritis.
See https://medlineplus.gov/druginfo/meds/a681027.html.
       14
          Atorvastatin is a statin that “slow[s] the production of cholesterol in the body” and is
used “to reduce the risk of heart attack and stroke and to decrease the chance that heart surgery
will be needed in people who have . . . or who are at rist of developing heart disease.” See
https://medlineplus.gov/druginfo/meds/a600045.html.
       15
            See, supra, n.7.
       16
            See, supra, n.6.



                                                  5
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 6 of 73




despite Plaintiff’s various prescriptions for pain, Dr. Henoch repeatedly noted that Plaintiff had

“[f]ull range of motion.” (Id., at 774-98.)

       Plaintiff saw Dr. Henoch again on October 30, 2015, complaining of depression,

fibromyalgia, uterine fibroids, 17 and arthritis. (Id., at 799-802.) At this visit, Dr. Henoch did not

note “full range of motion,” but rather “TMJ” 18 and “Sprain L/S” (presumably referring to the

lumbar and sacral spine). (Id., at 801.) On November 2, 2015, Plaintiff received an X-ray of her

lumbar spine, which was “negative” (id., at 870), and an MRI of the lumbar spine, which

revealed “bulge at L5-S1,” but was otherwise “unremarkable” (id., at 896). At Plaintiff’s next

visit with Dr. Henoch on November 6, 2015, he noted “bulging disc L/S.” (Id., at 803-06.)

Plaintiff saw Dr. Henoch again on November 23, 2015 (id., at 807-09), on December 14, 2015

(at which time he recorded that Plaintiff “admit[ted] to muscle strains, levoscoliosis, TMJ

syndrome, sprain lumbar, [and] multiple L/S bulging discs,” as well as rheumatic fever,

depression, anxiety, neck pain, low back pain, and hand numbness, and that a musculoskeletal

exam revealed “sprain L/S, sprain C/S, bulging disc L/S” (id., at 810-14)), and on January 4,

2016 (id., at 815-18).




       17
           The Record reflects that, in 2015, Plaintiff was also seen at New York Presbyterian
Hospital and Montefiore Medical Center, for uterine fibroids. (See R. at 400-22.) It appears
that, on January 26, 2015, Plaintiff declined treatment for the fibroids (see id., at 415), and that,
on July 15, 2015, she went to the Emergency Department due to abdominal pain from the
fibroids, but was discharged the same day (see id., at 401-05).
       18
          The temporomandibular joint (“TMJ”) connects the jaw to the side of the head. See
https://medlineplus.gov/temporomandibularjointdysfunction.html. Temporomandibular joint
disfunction, also called TMJ syndrome, can cause, inter alia, pain, stiffness, and limited
movement of the jaw. See id.



                                                  6
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 7 of 73




                       b.      Dr. Henoch's February 4, 2016 Report

       On February 4, 2016, Dr. Henoch prepared a report entitled “Comprehensive

Evaluation.” (Id., at 567-71.) In that report, he stated that Plaintiff “continue[d] to have pain

because of rheumatoid arthritis and fibromyalgia affecting her whole body,” and that “she ha[d]

soreness over her entire body.” (Id., at 567.) He reported that Plaintiff was “depressed and

anxious all the time,” and had difficulty “relating to others.” (Id.) He also stated that she had

“trouble concentrating and doing even simple things.” (Id.) He observed that Plaintiff was “[i]n

moderate and marked distress because of anxiety and pain,” that she had “diffuse tenderness” on

her abdomen, and that “[t]here [were] painful trigger points over the entire spine as well as the

shoulders[,] hips[,] arms[,] and legs.” (Id., at 568.) As for Plaintiff’s “mental status,”

Dr. Henoch reported that her “affect was constricted moderately,” that “[t]here was a depressed

mood noted with anxious features,” and that “[d]uring the course of the interview she became

anxious and hyperactive but recovered.” (Id.) He noted that Plaintiff “stay[ed] home a lot” and

“ha[d] difficulty concentrating because of her discomfort and panic attacks,” that there was

“impairment of attention,” and that Plaintiff’s “intellectual functioning appeared to be in the

average to below average range.” (Id.) Dr. Henoch assessed fibromyalgia, rheumatoid arthritis,

panic disorder, and bipolar disorder. (Id., at 569.)

       Under the heading “Consultations,” Dr. Henoch apparently quoted from the 2014 notes of

Dr. Vinita Patel, a rheumatologist, and the 2012 notes of Dr. Carmen Moralez, a psychiatrist.

(Id., at 569.) Specifically, Dr. Henoch wrote the following:




                                                  7
          Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 8 of 73




                Dr. Vinita Patel – rheumatologist – September 11, 2014.
                ‘. . . Rheumatoid arthritis . . . Raynauds syndrome 19 . . .
                diagnosed with Junior Rheumatoid Arthritis when she was seven
                years old . . .’
                Carmen Morales – psychiatry – October 1, 2012 ‘. . . The press
                [sic] for last 22 years Empty and sad most of the time . . . panic
                disorder . . . Agoraphobia . . . Prozac 20 mg . . . Xanax 0.25 mg . . .
                Panic attacks . . . Cymbalta 30 mg daily . . .

(Id. (ellipses in original).)

        As to Plaintiff’s functional abilities, Dr. Henoch opined that Plaintiff was “unable to

travel on a regular basis on a bus or subway because of difficulty with prolonged sitting,

standing[,] and need to use stairs and incontinence issues.” (Id., at 570.) He also opined that

Plaintiff was “unable to perform maneuvers such as reaching, pulling, bending, twisting,

stooping, and operating motor vehicles, because of her fibromyalgia and rheumatoid

arthritis[-]related pain and restriction.” (Id.) He further expressed the opinion that Plaintiff was

“unable to tolerate dust, heights, fumes, and gases because of rheumatologic derangements” (id.),

that she was “unable to perform reaching, fine manipulation, and using the arms for work

activities” (id.), that, “because of her chronic recurring pain and trigger point discomfort,” she

was “unable to sustain prolonged sitting” (id.), and that she was “unable to lift, squat, kneel,

bend, pull, or push because of her fibromyalgia and rheumatoid pain” (id.). He further opined

that Plaintiff had an “inability to sustain attention and concentration because of her distraction

from her pain and her anxiety” (id.), and that she would likely “need to take breaks more than

three times a day and be absent more than three times a week” (id.), although, somewhat



        19
          Raynaud’s syndrome occurs “when there is a decrease in blood flow to the fingers and
toes when someone is exposed to cold weather or stress.” https://www.rheumatology.org/I-Am-
A/Patient-Caregiver/Diseases-Conditions/Raynauds-Phenomenon. Raynaud’s syndrome may
occur “as a result of another disease, such as . . . rheumatoid arthritis.”
https://www.arthritis.org/diseases/raynaud-s-disease.



                                                  8
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 9 of 73




confusingly, he also indicated that Plaintiff was likely “to be absent one of [sic] three times a

month” (id.). He opined that Plaintiff had a limited ability to relate to coworkers, and would be

unable to “deal with the public on a regular basis,” deal with supervisors and work stresses, “to

function independently of others,” “to follow detailed or complex instructions,” “to demonstrate

reliability,” or “to use public transportation on a regular basis.” (Id.) Dr. Henoch concluded that

Plaintiff was “incapable of performing even minimal sedentary work that would be required for a

six hour a day five day a week job because of the rheumatologic and psychiatric disabilities.”

(Id.) He described Plaintiff’s prognosis as “guarded and poor,” and concluded that “[d]ue to her

painful rheumatologic and psychiatric pathology, [she] should be considered for a total disability

with permanency from all work.” (Id.)

                       c.      Dr. Henoch’s Treatment Records After February 2016

       Plaintiff returned to Dr. Henoch for visits on March 2, 2016 (id., at 820-23), on April 4,

2016 (id., at 824-28), on August 24, 2016 (at which time he noted “low back tender to

palpation[,] L-R knee tender to palpation[,] limited ROM” (id., at 829-33)), and on August 31,

2016 (at which time he again reported that Plaintiff had “[f]ull range of motion” (id., at 834-38)).

               2.      Mental Health Treatment at St. Barnabas Hospital Behavioral Health

                       a.      Dr. Pablo Ibanez (Psychiatrist) 20

       The Record reflects that Plaintiff saw Dr. Pablo Ibanez at St. Barnabas Hospital (“SBH”)

Behavioral Health for mental health treatment monthly, from July 2013 through September 2016,

the date she was last insured for disability benefits. (See R. at 352-68; 487-93; 528-555;

631-77.) Throughout that time, Dr. Ibanez treated Plaintiff for panic disorder with agoraphobia



       20
         Publicly available information indicates that Dr. Ibanez is a psychiatrist. See
http://www.sbhny.org/staff/pablo-ibanez/.



                                                  9
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 10 of 73




and “major depressive disorder, recurrent, severe without psychotic features.” (See id.) In

addition, as discussed below, Dr. Ibanez filled out a “Psychiatric/Psychological Report” in

January 2016, describing the extent of Plaintiff’s psychiatric impairments.

                               i.      Treatment by Dr. Ibanez

       On July 15, 2013, Plaintiff reported to Dr. Ibanez that she felt tired, anxious, and

depressed. (Id., at 554-55.) She also reported having a problem with her 23-year-old son

because they “did not understand each other.” (Id.) Dr. Ibanez noted that Plaintiff appeared

“[c]alm and cooperative” and “well groomed”; that her eye contact was “[f]air”; that her speech

had a “[n]ormal rate, rhythm and volume”; that her mood was “[d]epressed and anxious”; that

her affect was “[m]ood congruent[] [and] appropriately reactive”; that her thought process was

“[l]ogical and coherent with tight associations”; that her memory and attention were

“[s]ustained”; that her impulse control was “[g]ood”; and that her judgment and insight were

“[f]air.” (Id., at 555.) Dr. Ibanez further noted that Plaintiff was not having suicidal or

homicidal ideations, that she was not having auditory or visual hallucinations, and that she had

“no paranoia” and “no IOR.” 21 (Id.) Dr. Ibanez prescribed 0.25 mg of Xanax 22 for panic

attacks, 60 mg of Cymbalta 23 daily, and 10 mg of BuSpar 24 three times daily. (Id.)



       21
         IOR appears to stand for “inhibition of return,” and is a “vulnerability marker for
schizophrenia.” See https://pubmed.ncbi.nlm.nih.gov/30184467/.
       22
          Xanax (Alprazolam), is used to treat anxiety and panic disorders. See
https://medlineplus.gov/druginfo/meds/a684001.html.
       23
          Cymbalta (Duloxetine), is used to treat depression and generalized anxiety disorder,
but can also be used to treat certain pain conditions, including fibromyalgia. See
https://medlineplus.gov/druginfo/meds/a604030.html.
       24
          BuSpar (Buspirone) is used to treat anxiety disorders. See
https://medlineplus.gov/druginfo/meds/a688005.html.



                                                 10
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 11 of 73




       Throughout 2013, Plaintiff continued to report feeling anxious and depressed and having

difficulty with her children. (See id., at 544-55.) Specifically, she variously stated that her

23-year-old son had come back from the Navy and they “did not understand each other” (id., at

554-55); that two of her children had not been getting along and that it was making her sad (id.,

at 552); that one of her sons did not “cooperate as he should” and was not going to school (id., at

550); that she was worried about her 14-year-old son with ADHD (id., at 547); and that one of

her sons was in a “program” and was having difficulty there (id., at 544-45). During this period,

Plaintiff’s medication regimen remained unchanged, and Dr. Ibanez’s findings upon mental

status examinations remained the same, with the exception that, on November 7, 2013, he noted

that Plaintiff was “less depressed [and] less anxious.” (Id., at 547.)

       Plaintiff continued to see Dr. Ibanez monthly in 2014, during which time her complaints,

diagnoses, and medications remained largely the same. (Id., at 528-44.) On January 7, 2014,

Plaintiff again discussed the problems she was having with her children and explained that her

17-year-old son was then in a “residential program”; that her 14-year-old son was “not

obedient,” had ADHD and was “on medications”; and that her 23-year-old son “[did] not

cooperate with almost anything.” (Id., at 542.) On May 15, 2014, Dr. Ibanez noted that

Plaintiff’s affect was “mood congruent, constricted,” and increased Plaintiff’s dosage of BuSpar

from 10mg to 15mg three times daily. (Id., at 534-35.) Throughout 2014, Dr. Ibanez continually

noted that “no significant changes [were] reported or observed.” (Id., at 528-44.)

       Plaintiff’s treatment with Dr. Ibanez continued through 2015. (Id., at 509-28.) On

February 24, 2015, Plaintiff reported that she had been “feeling a little bit better depression and

anxiety wi[s]e,” that she had been sleeping well, and that “her sons [were] doing a little bit

better.” (Id., at 527.) Dr. Ibanez’s notes state that Plaintiff had “an ACS case because her 15 y/o




                                                 11
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 12 of 73




[had] recently accused her of not feeding him.” (Id., at 527.) Upon a mental status exam,

Dr. Ibanez noted Plaintiff’s appearance as “[c]ooperative, well groomed,” her mood as

“[d]epressed at times, anxious at times,” and her affect as “[m]ood congruent, constricted.” (Id.,

at 527.) All other prior findings remained unchanged, as did Plaintiff’s diagnoses and

medication regimen. (Id.)

        On March 24, 2015, Plaintiff reported feeling depressed and having back pain. (Id., at

525.) She told Dr. Ibanez that she had been thinking about working and that she had taken

classes for two weekends “to be able to take care of children at home,” but that “she was told that

since she ha[d] a rented room[,] she [could not] do that.” (Id.) Plaintiff further reported that she

had worked as a home attendant in the past, but that, because of her pain, “she could only [do]

that for a few hours right now.” (Id.) She also reported that her ACS case had been dismissed.

(Id.) Dr. Ibanez noted that Plaintiff’s mood was “[d]epressed, lonely.” (Id.)

        On April 21, 2015, Plaintiff reported that she had been having more pain “all over,” from

her head to her feet, and continued to report having problems with her son, who had ADHD.

(Id., at 523.) Dr. Ibanez increased Plaintiff’s Cymbalta dose from 60mg to 90mg daily. (Id., at

524.) Then, on May 20, 2015, Plaintiff told Dr. Ibanez that she had recently fainted for two to

three minutes. (Id., at 355, repeated at 521.) Dr. Ibanez noted that Plaintiff’s mood was “more

depressed, anxious,” and increased Plaintiff’s BuSpar dosage from 15mg to 20mg three times

daily. (Id., at 522.)

        On August 4, 2015, Dr. Ibanez noted the following results from a mental status exam:

Plaintiff’s appearance was “normal”; her eye contact was “average”; her activity was “normal”;

her attitude towards the examiner was “cooperative”; her mood was “depressed[] [and] anxious”;

her speech was “clear”; her thought process was “logical”; her thought content and perception




                                                 12
           Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 13 of 73




were “normal”; she had no suicidal or homicidal ideations; she was oriented x3 (i.e., she was

oriented to person, place, and time); her recent and remote memory, as well as her attention and

concentration, were “intact”; her impulse control was “adequate”; her insight was “normal”; and

her judgment was “fair.” (Id., at 519.) Plaintiff also reported having pain from “fibromas.” (Id.,

at 518.)

       On September 20, 2015, Plaintiff told Dr. Ibanez that she had seen a cardiologist and that

“her stress test [had been] ‘abnormal.’” (Id., at 515.) 25 She also reported having bone pain and

pain in her feet, and stated that she had been worried about her health. (Id.) Dr. Ibanez’s

findings upon a mental status exam remained the same, except that he noted Plaintiff’s affect to

be “constricted.” (Id., at 516.) On October 14, 2015, Plaintiff reported that her son was “in

crisis” because he had been mugged. (Id., at 512.) She also reported that he had become

aggressive at home, that she had called 911, and that he had been admitted to the “psychiatry

unit” in the hospital. (Id.) Dr. Ibanez’s treatment notes, including his notes regarding Plaintiff’s

diagnoses and medications, remained the same through the remainder of the year. (See id., at

509-12.)

       Plaintiff’s treatment with Dr. Ibanez then continued into 2016. (Id., at 487-508.) On

January 20, 2016, Plaintiff told Dr. Ibanez that she had seen a neurologist, that she had been

prescribed Topamax 26 and another medication she could not recall for neck pain and headaches,


       25
          The Record contains the report of a July 24, 2015 stress test, which revealed that
“[e]xercise EKG [was] positive for ischemia.” (Id., at 874.) “Ischemia is any reduction in blood
flow resulting in decreased oxygen and nutrient supplies to a tissue.”
https://www.healthgrades.com/right-care/vascular-conditions/ischemia. From various points in
time, the Record also contains several echocardiogram results, all of which were reported as
“normal.” (R., at 868, 869, 884, 918.)
       26
          Topamax (Topiramate) is an anticonvulsant used to treat certain types of seizures and
to prevent migraine headaches. See https://medlineplus.gov/druginfo/meds/a697012.html.



                                                 13
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 14 of 73




and that the medications had been helping. (Id., at 506.) Plaintiff continued to report feeling

depressed, having difficulty sleeping, and having problems with her sons. (Id.) Dr. Ibanez’s

notes upon a mental status exam remained the same as in 2015, except that he noted that

Plaintiff’s affect was “mood congruent.” (Id.) Plaintiff’s diagnoses and medications remained

the same. (Id., at 507.)

       On February 17, 2016, Plaintiff reported feeling depressed and anxious “about her pain.”

(Id., at 502.) She also told Dr. Ibanez that her son had been admitted to the “Montefiore Psych

unit with the diagnosis of ‘bi[p]olar and depression.’” (Id., at 502-03.) Dr. Ibanez increased

Plaintiff’s dose of Cymbalta to 120 mg daily. 27 (Id., at 504.)

       In April and May of 2016, Plaintiff reported feeling depressed due to the recent death of

her sister. (Id., at 496, 500.) On May 18, 2016, Plaintiff also noted that her son had recently

been incarcerated. (Id., at 496.)

       Over the course of her remaining monthly visits with Dr. Ibanez in 2016, Plaintiff

continued to report feeling depressed and anxious “about her pain,” and continued to report

having problems with her sons. (See, e.g., id., at 490-01, 502.) On July 25, 2016, Dr. Ibanez

discontinued Plaintiff’s prescription for Cymbalta (noting that she still had symptoms at high

doses), and prescribed Effexor. 28 (Id., at 495.) On September 29, 2016, Plaintiff reported having

financial problems, which “put[] a strain on the relationship with her husband.” (Id., at 487.)




       27
          There is some disparity in the record from February 2016 forward as to Plaintiff’s
dosage of Cymbalta. Under “Outpatient Medications,” Plaintiff’s Cymbalta dose is listed as
60mg (see, e.g., R. at 504), while under “Plan,” Plaintiff’s Cymbalta dose is listed as “120mg
daily” (see id.)
       28
          Effexor (Venlafaxine), is used to treat depression. See
https://medlineplus.gov/druginfo/meds/a694020.html.



                                                 14
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 15 of 73




                                ii.    Dr. Ibanez’s January 2, 2016 Report

        On January 7, 2016, Dr. Ibanez filled out a “Psychiatric/Psychological Report,” detailing

Plaintiff’s mental impairments. (See id., at 564-66.) Although the Record does not contain

treatment notes from Dr. Ibanez for any time prior to July 2013 (id., at 554-55), he stated that

Plaintiff had begun receiving treatment on October 20, 2012 (id., at 564). He also stated that

Plaintiff “attend[ed] individual psychotherapy twice a month and receive[d] pharmacological

services once a month.” (Id.) He noted diagnoses of agoraphobia with panic attacks, major

depressive disorder without psychotic features, “HTN [i.e., hypertension 29], GERD (i.e.,

gastroesophageal reflux disease), Vertigo, Abnormal cardiac stress test[, and] fibromas,” and

“family conflict, poor physical health.” (Id.)

        When documenting his clinical findings, Dr. Ibanez wrote that Plaintiff “suffer[ed] from

severe depressive [] symptoms, which strongly [a]ffect[ed] her mood,” and that she also suffered

from “poor concentration, poor memory, poor sleep, fatigue, [and] poor motivation.” (Id.) He

continued that Plaintiff “ha[d] difficulty being around others, [e]specially in crowded places,

becom[ing] very anxious.” (Id.) Dr. Ibanez noted that Plaintiff was taking Xanax, Cymbalta,

and BuSpar, and that she reported side effects of drowsiness, sedation, being “easily distracted,”

and dizziness. (Id.) Dr. Ibanez indicated that Plaintiff’s prognosis, at the time, was “unknown.”

(Id., at 565.)

        When asked to describe “any medically demonstrable signs that indicate[d] [the]

presence of psychological or psychiatric mental disorder,” Dr. Ibanez wrote that Plaintiff

“suffer[ed] from severe depression and anxiety symptoms that strongly [a]ffect[ed] [her]

psychomotor movement,” and that she also experienced “sleep disturbance and decreased


        29
             See https://medical-dictionary.thefreedictionary.com/HTN.



                                                 15
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 16 of 73




appetite.” (Id.) Dr. Ibanez opined that Plaintiff’s psychiatric condition exacerbate[d] her

experience of pain, and that Plaintiff’s mental impairment “lasted or [could] be expected to last

at least twelve months,” but that Plaintiff did not have a low IQ or reduced intellectual function,

and could “manage benefits in [] her own best interest.” (Id.) Dr. Ibanez further opined that

Plaintiff was “unable to meet competitive standards” with respect to the following “mental

abilities and aptitudes needed to do semiskilled and skilled work”: the ability to understand and

remember detailed instructions, to carry out detailed instructions, to set realistic goals or make

plans independently of others, to deal with the stress of semiskilled and skilled work, and to

repeat sequences of action to achieve a goal or objective. (Id., at 566.) With regard to the

“mental abilities and aptitude needed to do particular types of jobs,” Dr. Ibanez opined that

Plaintiff was “unable to meet competitive standards” in interacting appropriately with the general

public, displaying social maturity, and adjusting behavior to a work environment and setting.

(Id.) He also opined that Plaintiff’s abilities were “limited[,] but satisfactory” in responding

appropriately to persons in authority, in maintaining socially appropriate behavior, and in

adhering to basic standards of neatness and cleanliness. (Id.) Finally, he opined that Plaintiff’s

abilities were “seriously limited, but not precluded” with regard to traveling in unfamiliar places

and using public transportation.” (Id.)

                       b.      Therapy at SBH Behavioral Health

        In addition to being treated by Dr. Ibanez, Plaintiff saw a licensed master social worker,

Carlos Rodriguez (“Rodriguez”), and a licensed clinical social worker, Dahlia Wareham




                                                 16
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 17 of 73




(“Wareham”), for therapy at SBH Behavioral Health (“SBH”). Rodriguez and Wareham both

appear to have been supervised by Dr. Ibanez. (See R., at 352-59, 365-68, 373-87, 439-51.) 30

       The earliest notes of these therapy sessions in the Record are from October 31, 2013. 31

(See id., at 384-87.) Treatment notes from that session reflect a diagnosis of “major depression

recurrent severe without psychotic features,” and also “rheumatic fever, heart murmur, and

fibromyalgia.” (Id., at 384.) At the time, Plaintiff reported that her depression was “being

precipitated by issues concerning her sons, mostly her 16 year-old who [did] not want to go to

school,” and that she became “overwhelmed trying to meet the need[s] of her son, who

appear[ed] to be depressed.” (Id., at 385.) Plaintiff rated the severity of her anxiety and

depression as an 8 out of 10. (Id.) The therapist noted that objectives for Plaintiff’s therapy

included “developing coping skills to decrease symptoms.” (Id.)

       The Record indicates that Plaintiff returned to therapy on January 22, 2014 (id., at

381-84), and was then seen at least three more times that year (see id., at 378-81 (April 16,

2014), 376-78 (July 18, 2014), 373-76 (October 20, 2014)), as well as at least three times in 2015

(see id., at 365-68 (January 16, 2015), 352-54 (July 20, 2015), 449-51 (October 20, 2015)), and

at least three times in 2016 (see id., at 445-48 (January 20, 2016), 442-45 (April 18, 2016),

439-42 (July 26, 2016)). Throughout these therapy sessions, Plaintiff continually reported that

her depression and anxiety were at a severity level of 8 out of 10. (See, e.g., id., at 357, 374,


       30
          The Court notes that the SBH records do not, on their face, indicate whether
Dr. Ibanez, Rodriguez, or Wareham actually conducted Plaintiff’s therapy sessions, as the
treatment notes are signed by all three. (See, e.g., R., at 359, 375, 378, 384.) When Plaintiff was
seen by a consulting psychological examiner, however, she reported “being seen by a therapist
named Carlos every two weeks” (see id., at 394; see also Background, infra, at Section B(3)(b)),
suggesting that her usual therapist was Rodriguez.
       31
          While the earliest treatment record is from October 31, 2013, it seems like Plaintiff was
in therapy beginning as early as October 2012. (See infra, at n.32.)



                                                 17
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 18 of 73




377, 379, 382.) The treatment notes also generally reflect that Plaintiff “continue[d] to work on

coping skills to decrease [her] symptoms,” and that her depression and anxiety were caused by

familial issues and “multiple physical health problems.” (See, e.g., id., at 356-59, 635-36.)

       On May 29, 2015, Rodriguez filled out a form addressed to “New York State

Temporary + Disability Assistance.” (See id., at 350.) On that form, Rodriguez noted that

Plaintiff had been a client at Fordham Tremont Continuing Care Clinic (an affiliate of SBH)

since October 16, [2012], 32 and reiterated Plaintiff’s diagnosis of major depressive disorder,

“recurrent severe without psychotic features.” (Id.)

               3.      Consultative Examiners

       On August 18, 2015, Plaintiff was examined by two consultative examiners –

Dr. Syeda Asad, a doctor of internal medicine, who provided a report regarding Plaintiff’s

physical conditions (id., at 389-92), and Dr. Tulsa Knox, a psychologist, who provided a report

regarding Plaintiff’s mental impairments (id., at 394-99).

                       a.      Syeda Asad (Internal Medicine)

       In assessing Plaintiff’s conditions, Dr. Asad noted that Plaintiff’s chief complaints were

fibromyalgia, rheumatic fever, depression, hypertension, fibroids, asthma, and high cholesterol.

(Id., at 389.) As to Plaintiff’s fibromyalgia, Dr. Asad noted Plaintiff’s complaint that she was

having “constant aching pain in the bilateral hands, shoulders, knees, and ankles,” and that the

pain was a “6/10 intensity.” (Id.) Dr. Asad further noted that Plaintiff reported feeling dizziness.

(Id.) As to Plaintiff’s rheumatic fever (which, Dr. Asad indicated, had been diagnosed when


       32
            Although Rodriguez wrote October 16, 2002, this was likely an error, as Dr. Ibanez’s
letter stated that Plaintiff had been receiving treatment since October 2012 (see id., at 564),
Plaintiff’s therapy records state that her “admission date” was October 16, 2012 (see, e.g., id., at
356, 365, 373), and another letter from Rodriguez dated October 28, 2015 states that Plaintiff
had been attending therapy since October 16, 2012 (id., at 423).



                                                 18
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 19 of 73




Plaintiff was 7 years old), Dr. Asad noted that, at the time of the examination, Plaintiff denied

any symptoms from that disease, aside from joint pain. (Id.) Dr. Asad indicated that Plaintiff

had had asthma since 2010, with “trigger factors [of] allergies and pets,” and that she used

Flovent daily, but that she “denied any history of intubation or hospitalization.” (Id.) Dr. Asad

also noted that Plaintiff had been diagnosed with high blood pressure and high cholesterol in

2010, and with fibroids in 2015. (Id.) Dr. Asad further noted that Plaintiff had had depression

for 20 years, that she was compliant with her medications, and that, at the time of the

examination, she denied any depressive symptoms. (Id.) With respect to Plaintiff’s past history,

Dr. Asad also recorded that Plaintiff had been admitted to the hospital twice in 2015 for pelvic

pain due to fibroids. (Id.)

       Plaintiff reported to Dr. Asad that she was then taking a number of medications,

including Atenolol, 33 Lisinopril, 34 BuSpar, Xanax, Atorvastatin, and Duloxetine (i.e., Cymbalta),

and that she received Penicillin injections. (Id., at 390.) With respect to her activities of daily

living, Dr. Asad indicated that Plaintiff was able to cook three times a week, do laundry,

shopping, and childcare once a week, and shower, bathe, and dress herself daily. (Id.)

       Upon physical examination, Dr. Asad observed that Plaintiff “appeared to be in no acute

distress,” that her gait was “normal,” that she could “walk on [her] heels and toes without

difficulty,” that she could squat “full[y],” that her stance was “normal,” that she “[u]sed no

assistive devices,” that she “[n]eeded no help changing for [the] exam or getting on and off [the]

exam table,” and that she was “[a]ble to rise from [a] chair without difficulty.” (Id.) Dr. Asad


       33
          Atenolol is used to treat high blood pressure. See
https://medlineplus.gov/druginfo/meds/a684031.html.
       34
          Lisinopril is also a blood pressure medication. See
https://medlineplus.gov/druginfo/meds/a692051.html



                                                 19
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 20 of 73




found that Plaintiff’s heart had a “regular rhythm,” that her cervical spine and lumbar spine

showed “full flexion, extension, lateral flexion bilaterally, and full rotary movement bilaterally,”

and that there were no apparent abnormalities in the thoracic spine. (Id., at 391.) Dr. Asad also

found that Plaintiff had full range of motion of the shoulders, elbows, forearms, wrists, hips,

knees, and ankles bilaterally, that her joints were “stable and nontender,” and that there was “no

redness, heat, swelling, or effusion.” (Id.) Dr. Asad did find that Plaintiff had certain trigger

points for pain, including “two trigger points . . . in the trapezius muscle, two trigger points

around the knee, and two trigger points . . . in the low cervical region.” (See id.) Dr. Asad

determined, though, that Plaintiff had no muscle atrophy, that her “hand and finger dexterity

[was] intact,” and that her “grip strength [was] 5/5 bilaterally.” (Id., at 391-92.) Dr. Asad

diagnosed Plaintiff with fibromyalgia, rheumatic fever, depression, hypertension, history of

fibroids, asthma, and high cholesterol, and described Plaintiff’s prognosis as “good.” (Id., at

392.)

        Dr. Asad opined that Plaintiff had “mild limitations for lifting, carrying, or pushing any

objects and mild limitations for walking and standing due to the fibromyalgia,” for which she

noted that six trigger points had evidenced out of the 18 that are considered as diagnostic

criteria. 35 (Id.) Dr. Asad further opined that Plaintiff had “no limitations for bending, squatting,

and kneeling,” and that she should “avoid allergies, pets, and other respiratory irritants due to the

history of asthma.” (Id.)

                          b.     Tulsa Knox (Psychologist)

        In her consultative report, Dr. Knox noted that Plaintiff had taken the bus by herself to

the evaluation. (Id., at 394.) Dr. Knox also noted that Plaintiff reported having “dysphoric


        35
             See Discussion, infra, at Section III(B)(2).



                                                    20
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 21 of 73




moods,” feeling “very down most of the time . . . [with] crying spells four times a day,

particularly this year,” due to “her 18-year-old son trying to commit suicide and marijuana

usage.” (Id., at 395.) Dr. Knox further noted Plaintiff’s report of fatigue and “loss of energy,” as

well as social withdrawal, “except for going to church two times a week.” (Id.) According to

Dr. Knox, Plaintiff began crying during the evaluation, and stated that, while she had taken

parenting classes for help with her children, she felt that “it had not been working.” (Id.)

Plaintiff reported “always worrying for her family,” having difficulty concentrating, and having

heart palpitations, “especially in elevators when there [were] too many people.” (Id.) Plaintiff

also reported having short-term memory difficulties. (Id., at 396.)

       Dr. Knox conducted a mental status exam and noted that Plaintiff’s demeanor was

cooperative, her manner of relating was adequate, her intelligibility was fluent, her thought

process was “coherent and goal[-]directed,” and her affect was “of full range and appropriate.”

(Id.) Dr. Knox further noted that Plaintiff was oriented to person, place, and time, and that her

attention and concentration were “mildly impaired due to emotional stress of her current

situation at home.” (Id., at 397.) She found that Plaintiff was “able to perform simple

calculations,” but had one error when counting “by 2 up to 20” and one error when counting

backwards by 3. (Id.) As to Plaintiff’s “recent and remote memory skills,” Dr. Knox observed

that Plaintiff “[a]ppeared mildly impaired due to emotional distress secondary to depression and

some anxiety of what is going on in her family,” and that, while Plaintiff was “able to repeat 3

out of 3 objects immediately,” she “was only able to repeat 1 out of 3 objects after five minutes.”

(Id.) Dr. Knox found that Plaintiff’s intellectual functioning was “below average to borderline,”

that her insight was “fair to good,” and that her judgment was “fair.” (Id.) She noted that

Plaintiff was able to dress, bathe, and groom herself, as well as cook and prepare food (id.),




                                                 21
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 22 of 73




although she also noted Plaintiff’s report that she had assistance with doing laundry, shopping,

and cleaning (id., at 398).

        Dr. Knox provided a medical source statement, in which she opined that Plaintiff had no

limitations in her ability to maintain a regular schedule or relate “adequately with others”; mild

limitations in following and understanding simple directions and instructions and in making

appropriate decisions; mild-to-moderate limitations in maintaining attention and concentration,

and in learning new tasks; moderate limitations in performing complex tasks independently and

in appropriately dealing with stress; and moderate-to-marked limitations in performing simple

tasks independently. (Id.)

        Dr. Knox diagnosed Plaintiff with “persistent depressive order.” (Id., at 399.) She

assessed Plaintiff’s prognosis as “fair, given the level of stress that [Plaintiff] fe[lt] [because of]

her son who ha[d] repeatedly attempted to commit suicide and refuse[d] to take prescribed

medication and [who], according to [Plaintiff], [was] involved in trafficking,” which had

apparently resulted in her family’s being threatened at one point. (Id.) In this regard, Dr. Knox

also noted Plaintiff’s further report of being “very concerned” about another of her sons who had

ADHD and was “beginning to engage in usage of recreational cannabis,” and her “long history

of what she claim[d] to be medical problems.” (Id.)

                                  4.      Non-examining State Agency Consultant

        The Record also contains opinion evidence from a state agency psychological consultant,

Dr. K. Lieber-Diaz, who reviewed Plaintiff’s records and provided a “Disability Determination

Explanation.” (Id., at 117-27.) Dr. Lieber-Diaz found that Plaintiff’s fibromyalgia was

“non[-]severe,” that Plaintiff had a disorder “of the female genital organs,” which was also

“non[-]severe,” and that Plaintiff had an anxiety disorder, which was “severe.” (Id., at 121.)




                                                   22
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 23 of 73




         Dr. Lieber-Diaz opined that Plaintiff’s “restriction of activities of daily living” was

“mild,” that her “difficulties in maintaining social functioning” were “mild,” and that her

“difficulties in maintaining concentration, persistence or pace” were “moderate.” (Id., at 122.)

Dr. Lieber-Diaz also opined that Plaintiff was “moderately limited” in: her “ability to

understand and remember detailed instructions” (id., at 123), her “ability to carry out detailed

instructions” (id., at 124), her “ability to sustain an ordinary routine without special supervision”

(id.), her “ability to complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods” (id.), and her “ability to respond appropriately to changes in

the work setting” (id., at 125). In other areas, including “the ability to carry out very short and

simple instructions,” “the ability to maintain attention and concentration for extended periods,”

“the ability to perform activities within a schedule, maintain regular attendance, and be punctual

within customary tolerances,” “the ability to interact appropriately with the general public,” and

“the ability to travel in unfamiliar places or use public transportation,” Dr. Lieber-Diaz opined

that Plaintiff was “not significantly limited.” (Id., at 124-25.)

         Overall, Dr. Lieber-Diaz concluded that Plaintiff “retain[ed] the functional capacity to

perform unskilled work activity” (id., at 126), and determined that Plaintiff was “not disabled”

(id.).

                        Plaintiff’s Testimony Before the ALJ

         On September 5, 2018, Plaintiff, represented by an attorney and assisted by an

interpreter, testified at the Hearing before the ALJ. (R. at 61-82.) Plaintiff testified that she

lived with her husband and her 14-year-old son. (Id., at 61-62.) She testified that she completed

high school in the Dominican Republic and came to the United States in 1990. (Id., at 63.) She




                                                  23
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 24 of 73




stated that she had been taking English classes for about a year. (Id., at 64.) The ALJ asked

about Plaintiff’s ability to find work “in childcare,” given that she was not fluent in English, and

Plaintiff stated that she had tried to “take care of a little girl, the daughter of one of [her]

friends,” but that she could not continue “because [she] was falling asleep with the child in [her]

arms.” (Id., at 64-65.) The ALJ further inquired as to whether Plaintiff had completed any

vocational or work training since high school, and Plaintiff stated that she had studied to be a

home attendant, and received a certificate “a while ago,” but it had since expired. (Id., at 65.)

        Plaintiff testified that, until 2011, she had worked for “Family Care Services,” where she

took care of “elderly people, and sometimes children with disabilities.” (Id., at 66-67.) She

worked four to six hours per day, earning between $9.00 and $12.00 per hour. (Id., at 68.) She

explained that, for that job, she had to lift patients “into the chair or take them to the bathroom”

(id., at 68), and, when asked what the heaviest weight was that she had to lift, she said that her

last patient had been approximately 250 pounds, and that she had needed to “help her and

support her” (id., at 69). She later testified that, aside from her patients, the largest object she

would have needed to lift or carry was 20 pounds. (Id., at 81.) She stated that she left that job

because her medicine made her dizzy and she was often absent because of doctors’

appointments. (Id., at 69.)

        The ALJ asked Plaintiff to describe the physical and mental limitations that she felt

prevented her from working. (Id., at 70.) She stated that, at seven years old, she had been

diagnosed “with a very painful illness,” which she clarified was rheumatic fever; that she felt a

lot of pain; and that the medication made her sleepy. (Id., at 70-71.) She stated that, for the

rheumatic fever, she received injections in her feet. (Id., at 71.) She also testified that her

psychiatrist had also diagnosed her with depression and panic attacks (id., at 72), and that she




                                                   24
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 25 of 73




had panic attacks “about two or three times a year” (id.). When the ALJ asked about her

symptoms of depression, she testified, “I feel bad, because I like to work, and I feel different, and

I like to be independent . . . and sometimes people make fun of me, because they don’t believe

me when I tell them how I feel.” (Id.)

        Plaintiff also testified that she had fibromyalgia, which she described as “a sort of pain of

the skin or the muscle.” (Id., at 73.) The ALJ then asked Plaintiff’s attorney, Eric Scriber, if he

could identify “in the record a place where any of [Plaintiff’s] doctors [had] actually performed

an examination . . . where fibromyalgia was actually diagnosed.” (Id.) Mr. Scriber directed the

ALJ to Dr. Henoch’s February 4, 2016 report, but, upon review of that report, the ALJ stated,

“[t]hat document is not – that’s not a diagnosis of fibromyalgia[,] I mean, he says that she has

fibromyalgia . . . but I’m talking about a diagnosis that follows the diagnostic criteria for

fibromyalgia . . . where they examine for tender points . . . there’s a diagnostic criteria.” (Id.,

at 74.) The ALJ further stated that if fibromyalgia is “not diagnosed following that diagnostic

criteria, then we cannot consider it [a medically determinable impairment].” (Id.)

        The ALJ then asked if Plaintiff had any other impairments that prevented her from

working, and she testified, “I have arthritis . . . and a dull ache that hurts a lot, and it gets very

swollen.” (Id., at 75.) She also testified that she took medication for this condition, but that the

medication made her sleepy. (See id. (testifying that she would “sleep during the day” and not

sleep at night).)

        When asked how long she could stand and walk, Plaintiff replied, “[a]bout 15 minutes,”

and said that, after 15 minutes, she would need to sit or lie down. (Id., at 74-75.) She stated that

her hips, back, and feet bothered her as well. (Id., at 75.) She testified that she could sit for 15

or 20 minutes, and that she could climb stairs, but that she could not squat “because [her] feet




                                                   25
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 26 of 73




[were] deformed,” clarifying that she “[had] a bunion, and [needed] surgery.” (Id., at 76.) She

testified that she could kneel “a little,” that she could not crawl due to pain, and that she could do

household chores with help from her family. (Id., at 76-77.) As noted above, she further

testified that she went to the library twice a week and to church twice a week. (Id., at 77.) She

stated that she used the bus to get around. (Id., at 63.)

       Mr. Scriber then questioned Plaintiff. (Id., at 78.) Upon that questioning, Plaintiff

testified that she was able to dress and bathe herself, but that she needed help in remembering to

take her medications, and that she slept “about four or five” hours during the day. (Id.) She also

testified that, in addition to Dr. Henoch, she saw a heart doctor, but did not mention the doctor’s

name. (Id., at 79.) She stated that she had a heart murmur, high blood pressure, and

tachycardia, 36 and that the medication she took for these conditions made her sleepy. (Id.)

Mr. Scriber asked Plaintiff if there were any circumstances that limited her ability to take the

bus, and she replied, “[o]nly when I go to my son’s school,” because “I get confused.” (Id., at

80-81.) She also testified that she had problems dealing with crowds because she sometimes had

panic attacks when around a lot of people. (Id., at 81.)

               The VE’s Testimony Before the ALJ

       VE Frank Lucas testified at the Hearing regarding Plaintiff’s ability to perform jobs in the

national economy. (See id., at 83-89.) The ALJ inquired of the VE as to whether jobs were

available for a hypothetical person of Plaintiff’s age, education, and work experience, with the

mental limitations that the person could “understand, remember and carry out simple tasks but

not at an assembly line rate,” “make simple work-related decisions,” and “have occasional



       36
          “Tachycardia is the medical term for a heart rate over 100 beats per minute.”
https://www.mayoclinic.org/diseases-conditions/tachycardia/symptoms-causes/syc-20355127.



                                                  26
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 27 of 73




changes in the work setting.” (Id., at 85.) The VE responded that the hypothetical person would

not be able to perform Plaintiff’s past work as a home attendant, but that other jobs were

available in the market, including “marker” (DOT 209.587-034), “cleaner” (DOT 323.687-0.14),

and “kitchen helper” (DOT 318.687-010). (Id.)

       The ALJ then asked the VE to assume further that the hypothetical individual could also

“lift and carry, push and pull 50 pounds occasionally and 25 pounds frequently,” “stand or walk

for six hours of an eight-hour workday,” “sit for six hours of an eight-hour workday,” and

“frequently stoop, balance, kneel, crawl, crouch and climb ramps and stairs and ladders and

ropes and scaffolds.” (Id., at 86.) When asked whether such a hypothetical person could

perform work in the national economy, the VE responded that “[t]he jobs put forth in

hypothetical one would remain under this hypothetical.” (Id.)

       The ALJ then proceeded to ask the VE to assume a person with the same mental

limitations described above, but who could “lift and carry, push and pull 20 pounds occasionally

and ten pounds frequently,” “stand and walk for six hours of an eight-hour workday and sit for

six hours of an eight-hour workday,” “occasionally stoop, climb ramps and stairs, balance, kneel,

crawl and crouch,” but could never “climb ladders, ropes or scaffolds.” (Id., at 86-87.) The ALJ

asked whether such a person could perform any work in the national economy. (Id., at 87.) The

VE responded that the positions of “marker” and “cleaner” would remain, but that he would

trade the position of “kitchen helper” for the position of a “cafeteria attendant” (DOT 311.677-

010). (Id.) The ALJ then asked the VE to further assume that the person would require “an

allowance for time off task of at least 20% of an eight-hour workday beyond regular breaks,” and

asked whether jobs existed in the national economy for such a person. (Id.) The VE responded,




                                                27
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 28 of 73




“[t]hat degree being off task would be outside of employer tolerances, and without an

accommodation, there would be no jobs.” (Id.)

       Mr. Scriber then asked the VE whether the jobs he mentioned would “require interactions

with either supervision, coworkers, or the general public,” and the VE responded, “[t]here would

be some interaction, yes.” (Id., at 88.)

       The ALJ then asked a final question of the VE, which was, “If I were to add a limitation

that this hypothetical individual could only have occasional contact with supervisors, coworkers

and the general public, would those jobs still remain?” to which VE Lucas responded, “Yes, they

would.” (Id., at 89.)

               The Current Action and the Motion Before the Court

       Plaintiff commenced this action on November 19, 2019, by filing a form pro se

Complaint, by which, without further elaboration, she asked the Court to “modify or reverse the

decision of the defendant.” (See Complaint, dated Nov. 19, 2019 (“Compl.”) (Dkt. 2).) Plaintiff

also filed a request to proceed in forma pauperis (see Dkt. 1), which was granted on

November 21, 2019 (Dkt. 4).

               1.       Defendant’s Motion For Judgment on the Pleadings

       On July 15, 2020, Defendant filed a motion for judgment on the pleadings in favor of the

Commissioner. (See Dkt. 23; see also Dkt. 24 (Memorandum of Law in Support of the

Commissioner’s Motion for Judgment on the Pleadings, dated July 14, 2020 (“Def. Mem.”)).)

Defendant argued that the Commissioner’s final decision was supported by substantial evidence,

and that the ALJ had properly evaluated both the medical opinion evidence in the record and

Plaintiff’s testimony, in determining that Plaintiff had the residual functional capacity (“RFC”)

to perform light work, with certain non-exertional limitations, and was not disabled under the




                                                28
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 29 of 73




Act. (See generally id.) According to the Docket, Defendant served its motion on Plaintiff by

FedEx on the date it was filed. (See Certificate of Service (Dkt. 26).)

               2.      Plaintiff’s Opposition and
                       Submission of Additional Medical Records

       Under the Court’s Order of Service and Scheduling Order, Plaintiff’s response to

Defendant’s motion would have been due in August 2020 (see Dkt. 7), but the Court did not

receive any submission from Plaintiff until October 2, 2020. On that date, Plaintiff filed a letter

stating, “I d[i]sagree with the motion given in my case in July for the reason that I did not

rec[e]ive[] the docume[n]t. [A]nd d[ue] to my health and not under[s]tanding the langu[ag]e I

did not re[s]pond on time.” (See Dkt. 25.)

       While Plaintiff’s letter did not address the substance of Defendant’s motion, Plaintiff

attached certain records from Montefiore Medical Center. (See id.) These records related to a

two-day hospital admission in August 2020 – almost four years past the date when Plaintiff was

last insured and nearly two years past the date of the ALJ’s decision (see id. (records dated

August 24-26, 2020)) – and, given their dates, the Court notes that Plaintiff may have submitted

these records to demonstrate why she did not timely respond to Defendant’s motion. In any

event, the records show that Plaintiff’s chief complaint at the time was a panic attack; the records

also indicate that Plaintiff was then diagnosed with an “altered mental status [and]

hyponatremia.” 37 (See id., at 2.) Upon discharge from the hospital, it was concluded that

Plaintiff had been “delirious due to a medical condition (likely hyponatremia),” as opposed to a

“psychiatric concern.” (Id., at 15.)



       37
         “Hyponatremia occurs when the concentration of sodium in your blood is abnormally
low.” https://www.mayoclinic.org/diseases-conditions/hyponatremia/symptoms-causes/syc-
20373711.



                                                 29
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 30 of 73




               3.      The Court’s Conference With the Parties

       In light of Plaintiff’s statement that she had had difficulty understanding Defendant’s

motion, and to address the fact that Plaintiff had submitted additional medical records, the Court

held a telephone conference with the parties on October 16, 2020; Plaintiff’s son participated in

that conference to serve as an interpreter for Plaintiff. Following the conference, the Court

issued an Amended Scheduling Order, memorializing the rulings it had made on the record.

(Dkt. 27.) Specifically, the Court directed Defendant to serve and file a reply by November 2,

2020, addressing Plaintiff’s newly submitted Montefiore records, and providing the Court with

Defendant’s position as to whether those records should be considered. (Id.) In addition, the

Court afforded Plaintiff an opportunity to respond to Defendant’s reply, if she wished, giving her

a deadline of November 30, 2020 to do so.

               4.      Defendant’s Reply

       Defendant filed a reply on October 29, 2020, arguing that “nothing in [P]laintiff’s

submission overcomes the Commissioner’s showing in [the] initial memorandum of law that the

ALJ’s decision is free of legal error and based on substantial evidence,” and that the Court

should decline to remand for consideration of additional evidence. (Defendant’s Reply

Memorandum in Support of the Commissioner’s Motion for Judgment on the Pleadings, dated

Oct. 29, 2020 (“Def. Reply”) (Dkt. 28), at 3.)

       More specifically, Defendant argued that, in order to remand for consideration of new

evidence, a showing must be made that (1) the new evidence is “material,” which requires “a

reasonable possibility that the new evidence would have influenced the Commissioner to decide

the application differently,” and (2) there is “good cause for failure to incorporate such evidence

into the record in a prior proceeding.” (Id., at 3-4.) Defendant noted that the Montefiore records




                                                 30
           Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 31 of 73




dated from August 24-26, 2020, “nearly two years after the end of the period at issue in this case,

October 5, 2018, which was the date the ALJ issued his decision denying disability.” (Id., at 4.)

As the records “reflect[ed] treatment that occurred long after the relevant period,” Defendant

argued that that could not be material to Plaintiff’s claim. (Id.) Defendant further asserted that,

while the Montefiore records show that Plaintiff was admitted to the hospital due to an “altered

mental state,” they also suggest that Plaintiff’s symptoms were due, at that time, to an

“imbalance in her electrolytes[,] rather than panic attacks or depression.” (Id.)

                  5.      Plaintiff’s Further Response

           On November 17, 2020, the Court received a short letter from Plaintiff, stating, in its

entirety: “In response to the document #27 [the Court’s Amended Scheduling Order] that I

received, I do not agree with your answer to deny my case[] because I don’t feel able to work

especially under psychiatric medicine.” (Dkt. 29.) In addition, Plaintiff attached a letter dated

November 12, 2020 from her therapist, Rodriguez, which states:

                  The following is to confirm that [Plaintiff] . . . has been a client
                  here at the Community Recover Services SBH Behavioral
                  outpatient mental health clinic since 10/16/2012. [Plaintiff] was
                  diagnosed Agoraphobia with Panic Attacks F40.01 and Major
                  Depression Disorder without Psychotic Features F32.2 (using
                  DSM V). [Plaintiff] receives pharmacological services once a
                  month and is prescribed Paxil 40mg and Vistaril 25 mg. 40 mg.
                  [Plaintiff] attends individual therapy sessions twice a month. . . .
                  [Plaintiff] is in compliance with her mental health treatment. . . .

(Id.) 38




           38
           Paxil (Paroxetine) is used to treat depression, and Vistaril (Hydroxizine) can be used,
inter alia, to treat anxiety. See https://medlineplus.gov/druginfo/meds/a698032.html; see also
https://medlineplus.gov/druginfo/meds/a682866.html.



                                                    31
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 32 of 73




                                           DISCUSSION

       APPLICABLE LEGAL STANDARDS

       A.      Judgment on the Pleadings

       Judgment on the pleadings under Rule 12(c) is appropriate where “the movant establishes

‘that no material issue of fact remains to be resolved,’” Guzman v. Astrue, No. 09cv3928 (PKC),

2011 WL 666194, at *6 (S.D.N.Y. Feb. 4, 2011) (quoting Juster Assocs. v. City of Rutland,

901 F.2d 266, 269 (2d Cir. 1990)), and a judgment on the merits can be made “‘merely by

considering the contents of the pleadings,’” id. (quoting Sellers v. M.C. Floor Crafters, Inc.,

842 F.2d 639, 642 (2d Cir. 1988)).

       Judicial review of a decision of the Commissioner is limited. The Commissioner’s

decision is final, provided that the correct legal standards are applied and findings of fact are

supported by substantial evidence. 42 U.S.C. § 405(g); Shaw v. Chater, 221 F.3d 126, 131

(2d Cir. 2000). “[W]here an error of law has been made that might have affected the disposition

of the case, [a] court cannot fulfill its statutory and constitutional duty to review the decision of

the administrative agency by simply deferring to the factual findings of the ALJ.” Pollard v.

Halter, 377 F.3d 183, 189 (2d Cir. 2004) (quoting Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984) (citation omitted)). Thus, the first step is to ensure that the Commissioner applied

the correct legal standards. See Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999); Johnson v.

Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

       The next step is to determine whether the Commissioner’s decision is supported by

substantial evidence. See Tejada, 167 F.3d at 773. Substantial evidence “means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (internal citation and quotation marks omitted). In making




                                                  32
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 33 of 73




this determination, a court must consider the underlying record. The reviewing court does not,

however, decide de novo whether a claimant is disabled. See Veino v. Barnhart, 312 F.3d 578,

586 (2d Cir. 2002) (“Where the Commissioner’s decision rests on adequate findings supported

by evidence having rational probative force, we will not substitute our judgment for that of the

Commissioner.”); Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998); Beauvoir v. Chater,

104 F.3d 1432, 1433 (2d Cir. 1997). Thus, if the correct legal principles have been applied, the

Court must uphold the Commissioner’s decision upon a finding of substantial evidence, even

where contrary evidence exists. See Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990)

(“Where there is substantial evidence to support either position, the determination is one to be

made by the factfinder.”); see also DeChirico v. Callahan, 134 F.3d 1177, 1182-83 (2d Cir.

1998) (affirming decision where substantial evidence supported both sides).

       B.      The Five-Step Sequential Evaluation

       To be entitled to disability benefits under the Act, a claimant must establish his or her

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998). An individual is considered

to be under a disability only if the individual’s physical or mental impairments are of such

severity that he or she is not only unable to do his or her previous work, but also cannot,

considering his or her age, education, and work experience, engage in any other kind of

substantial gainful work that exists in the national economy. 42 U.S.C. § 423(d)(2)(A).

       In evaluating a disability claim, an ALJ must follow the five-step procedure set out in

the regulations governing the administration of Social Security benefits. See 20 C.F.R.




                                                 33
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 34 of 73




§ 404.1520; Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam). Throughout the

inquiry, the ALJ must consider four primary sources of evidence: “(1) the objective medical

facts; (2) diagnoses or medical opinions based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the claimant’s educational background,

age, and work experience.” Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (citations omitted).

       The first step of the inquiry requires the ALJ to determine whether the claimant is

engaged in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). If not, at the second step,

the ALJ determines whether the claimant has a “severe” impairment or combination of

impairments that significantly limits his or her physical or mental ability to do basic work

activities. Id. §§ 404.1520(a)(4)(ii), (c). If the claimant does suffer from such an impairment,

then the third step requires the ALJ to determine whether this impairment meets or equals an

impairment listed 20 C.F.R. Pt. 404, Subpt. P, App’x 1 (the “Listings”). Id.

§ 404.1520(a)(4)(iii). If it does, then the claimant is presumed to be disabled “without

considering [the claimant’s] age, education, and work experience.” Id. § 404.1520(d).

       Where the claimant alleges a mental impairment, Steps Two and Three require the ALJ to

apply a “special technique,” outlined in 20 C.F.R. § 404.1520a, to determine the severity of the

claimant’s impairment at Step Two, and to determine whether the impairment satisfies Social

Security regulations at Step Three. 39 See Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008). If

the claimant is found to have a “medically determinable mental impairment,” the ALJ must



       39
           Pursuant to 81 Fed. Reg. 66138-01 (S.S.A. Sept. 26, 2016), the SSA revised the criteria
in the Listing of Impairments (the “Listing,” 20 C.F.R. Pt. 404, Subpt. P, App. 1) used to
evaluate claims involving mental disorders under Titles II and XVI of the Act, effective
January 17, 2017. These revisions impacted various relevant portions of 20 C.F.R. §§ 404 and
416; see Brothers v. Colvin, No. 7:16cv100 (MAD), 2017 WL 530525, at *4 n.2 (N.D.N.Y.
Feb. 9, 2017).



                                                34
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 35 of 73




“specify the symptoms, signs, and laboratory findings that substantiate the presence of the

impairment(s),” then “rate the degree of functional limitation resulting from the impairment(s) in

accordance with paragraph (c) of [Section 404.1520a],” which specifies four broad functional

areas: (1) activities of daily living; (2) social functioning; (3) concentration, persistence or pace;

and (4) episodes of decompensation. 40 20 C.F.R. §§ 404.1520a(b), (c)(3); see Kohler, 546 F.3d

at 265. The functional limitations for these first three areas are rated on a five-point scale of

“[n]one, mild, moderate, marked, [or] extreme,” and the limitation in the fourth area (episodes of

decompensation) is rated on a four-point scale of “[n]one,” “one or two,” “three,” or “four or

more.” 20 C.F.R. § 404.1520a(c)(4).

       If the claimant’s impairment does not meet or equal a listed impairment, then the ALJ

must determine, based on all the relevant evidence in the Record, the claimant’s RFC, or ability

to perform physical and mental work activities on a sustained basis. Id. § 404.1545. The ALJ

then proceeds to the fourth step of the inquiry, which requires the ALJ to determine whether the

claimant’s RFC allows the claimant to perform his or her “past relevant work.” Id.

§ 404.1520(a)(4)(iv). Finally, if the claimant is unable to perform his or her past relevant work,

the fifth step requires the ALJ to determine whether, in light the claimant’s RFC, age, education,

and work experience, the claimant is capable of performing “any other work” that exists in the

national economy. Id. §§ 404.1520(a)(4)(v), (g).




       40
           “Episodes of decompensation are exacerbations or temporary increases in symptoms or
signs accompanied by a loss of adaptive functioning, as manifested by difficulties in performing
activities of daily living, maintaining social relationships, or maintaining concentration,
persistence, or pace.” Morales v. Colvin, No. 13cv4302 (SAS), 2014 WL 7336893, at *8
(S.D.N.Y. Dec. 24, 2014) (quoting Kohler, 546 F.3d at 266 n.5).



                                                  35
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 36 of 73




       On the first four steps of the five-step evaluation, the claimant generally bears the burden

of establishing facts to support his or her claim. See Berry, 675 F.2d at 467 (internal citation

omitted). At the fifth step, the burden shifts to the Commissioner to “show that there is work in

the national economy that the claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009). The Commissioner must establish that the alternative work “exists in significant

numbers” in the national economy and that the claimant can perform this work, given his or her

RFC and vocational factors. 20 C.F.R. § 404.1560(c)(2).

       Where the claimant only suffers from exertional impairments, the Commissioner can

satisfy this burden by referring to the Medical-Vocational Guidelines, set out in 20 C.F.R.

Pt. 404, Subpt. P, App’x 2 (commonly referred to as the “grids”). Where, however, the claimant

suffers non-exertional impairments, such as visual impairment, psychiatric impairment, or pain,

that “‘significantly limit the range of work permitted by his [or her] exertional limitations,’ the

ALJ is required to consult with a vocational expert,” rather than rely exclusively on these

published guidelines. Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (quoting Bapp v.

Bowen, 802 F.2d 601, 604-05 (2d Cir. 1986) (internal citations omitted)).

       C.      Duty To Develop the Record

       “Because a hearing on disability benefits is a non-adversarial proceeding, the ALJ

generally has an affirmative obligation to develop the administrative record,” Perez v. Chater,

77 F.3d 41, 47 (2d Cir. 1996) (citing Echevarria v. Sec’y of Health & Human Servs., 685 F.2d

751, 755 (2d Cir. 1982)), and failure to develop the record may be grounds for remand, Rosa v.

Callahan, 168 F.3d 72, 79 (2d Cir. 1999); accord Craig v. Comm’r of Soc. Sec., 218 F. Supp. 3d

249, 262 (S.D.N.Y. 2016) (noting that “[r]emand is appropriate where this duty is not

discharged”). Indeed, “where there are deficiencies in the record, an ALJ is under an affirmative




                                                 36
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 37 of 73




obligation to develop a claimant’s medical history ‘even when the claimant is represented by

counsel.’” Rosa, 168 F.3d at 79 (quoting Perez, 77 F.3d at 47).

       The SSA regulations explain this duty to claimants this way:

               Before we make a determination that you are not disabled, we will
               develop your complete medical history . . . [and] will make every
               reasonable effort to help you get medical reports from your own
               medical sources when you give us permission to request the
               reports. . . . ‘Every reasonable effort’ means that we will make an
               initial request for evidence from your medical source and, at any
               time between 10 and 20 calendar days after the initial request, if
               the evidence has not been received, we will make one follow[-]up
               request to obtain the medical evidence necessary to make a
               determination.

20 C.F.R. §§ 404.1512(b)(1), (b)(1)(i). “[I]f the documents received lack any necessary

information, the ALJ should recontact the treating physician.” Oliveras ex rel. Gonzalez v.

Astrue, No. 07cv2841 (RMB) (JCF), 2008 WL 2262618, at *6 (S.D.N.Y. May 30, 2008), report

and recommendation adopted, 2008 WL 2540816 (June 25, 2008). The ALJ also has the

authority to subpoena medical evidence on behalf of the claimant, 42 U.S.C. § 405(d), but is not

required to subpoena medical records if they are not received following two ordinary requests,

Gonell De Abreu v. Colvin, No. 16cv4892 (BMC), 2017 WL 1843103, at *5 (E.D.N.Y. May 2,

2017); 20 C.F.R. § 404.950(d)(1).

       The SSA regulations further explain that a claimant’s “complete medical history” means

the records of his or her “medical source(s).” 20 C.F.R. § 404.1512(b)(1)(ii). If the information

obtained from medical sources is insufficient to make a disability determination, or if the ALJ is

unable to seek clarification from treating sources, the regulations also provide that the ALJ

should ask the claimant to attend one or more consultative evaluations. Id. §§ 404.1512(b)(2),

404.1517. Where, however, there are no “obvious gaps” in the record and where the ALJ




                                                37
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 38 of 73




already “possesses a ‘complete medical history,’” the ALJ is “under no obligation to seek

additional information in advance of rejecting a benefits claim.” Rosa, 168 F.3d at 79 n.5.

       The question of “[w]hether the ALJ has met his duty to develop the record is a threshold

question. Before reviewing whether the Commissioner’s final decision is supported by

substantial evidence . . . the court must first be satisfied that the ALJ provided plaintiff with a

full hearing under the Secretary’s regulations and also fully and completely developed the

administrative record.” Craig, 218 F. Supp. 3d at 261-62 (internal quotation marks and citations

omitted); see also 42 U.S.C. § 405(g). Further, the court must satisfy itself that the

administrative record has been adequately developed, regardless of whether the issue is raised by

the plaintiff. See Castillo v. Comm’r of Soc. Sec., No. 17cv09953 (JGK) (KHP), 2019 WL

642765, at *7 (S.D.N.Y. Feb. 15, 2019) (noting that, even where the plaintiff does not argue that

an ALJ failed to develop the record, the court “is nevertheless obliged to conduct its own

independent assessment of whether the ALJ properly discharged this duty”).

       D.      The Treating Physician Rule

       Under the so-called “treating physician rule,” 41 the medical opinion of a treating source

as to “the nature and severity of [a claimant’s] impairments” is entitled to “controlling weight,”

where the opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with other substantial evidence in [the] case record.”

20 C.F.R. § 404.1527(c)(2). “Treating source” is defined as the claimant’s “own physician,

psychologist, or other acceptable medical source who . . . has provided [the claimant] with

medical treatment or evaluation” and who has had “an ongoing treatment relationship” with him


       41
           In accordance with Revisions to Rules Regarding the Evaluation of Medical Evidence,
82 Fed. Reg. 11 (Jan. 18, 2017), the treating physician rule, as described herein, will no longer be
in effect for applications made to the SSA on or after March 27, 2017.



                                                  38
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 39 of 73




or her. Id. § 404.1502. Treating physicians’ opinions are generally accorded deference because

treating physicians “are likely to be the medical professionals most able to provide a detailed,

longitudinal picture” of a claimant’s condition and “bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical findings alone or from reports of

individual examinations, such as consultative examinations.” Id. § 404.1527(c)(2); see Taylor v.

Barnhart, 117 F. App’x 139, 140 (2d Cir. 2004) (Summary Order).

        Where an ALJ determines that a treating physician’s opinion is not entitled to

“controlling weight,” the ALJ must “give good reasons” for the weight accorded to the opinion.

20 C.F.R. § 404.1527(c)(2). Failure to “give good reasons” is grounds for remand. Halloran v.

Barnhart, 362 F.3d 28, 33 (2d Cir. 2004) (“We do not hesitate to remand when the

Commissioner has not provided ‘good reasons’ for the weight given to a treating physician’s

opinion . . . .”). Moreover, in determining the weight to be accorded to an opinion of a treating

physician, the ALJ “must apply a series of factors,” Aronis v. Barnhart, No. 02cv7660 (SAS),

2003 WL 22953167, at *5 (S.D.N.Y. Dec. 15, 2003) (citing, inter alia, 20 C.F.R.

§ 404.1527(d)(2) 42), including: (1) the length of the treatment relationship and the frequency of

examination; (2) the nature and extent of the treatment relationship, including whether the

treatment received was particular to the claimant’s impairment; (3) the supportability of the

physician’s opinion; (4) the consistency of the physician’s opinion with the record as a whole;

and (5) the specialization of the physician providing the opinion, 20 C.F.R. §§ 404.1527(c)(2)-




       42
          On February 23, 2012, the Commissioner amended 20 C.F.R. § 404.1527, by, among
other things, removing paragraph (c), and re-designating paragraphs (d) through (f) as paragraphs
(c) through (e).



                                                39
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 40 of 73




(5); see Shaw, 221 F.3d at 134 (noting that these five factors “must be considered when the

treating physician’s opinion is not given controlling weight”).

       Even where a treating physician’s opinion is not entitled to “controlling weight,” it is

generally entitled to “more weight” than the opinions of non-treating and non-examining

sources. 20 C.F.R. § 404.1527(c)(2); see SSR 96-2p (S.S.A. July 2, 1996) (“In many cases, a

treating source’s medical opinion will be entitled to the greatest weight and should be adopted,

even if it does not meet the test for controlling weight.”); see also Gonzalez v. Apfel, 113 F.

Supp. 2d 580, 589 (S.D.N.Y. 2000). A consultative physician’s opinion, by contrast, is

generally entitled to “little weight.” Giddings v. Astrue, 333 F. App’x 649, 652 (2d Cir. 2009)

(Summary Order) (internal quotation marks and citation omitted). This is because consultative

examinations “are often brief, are generally performed without benefit or review of the

claimant’s medical history, and, at best, only give a glimpse of the claimant on a single day.”

Simmons v. U.S. R.R. Ret. Bd., 982 F.2d 49, 55 (2d Cir. 1992) (internal quotation marks and

citations omitted). The opinions of consultative physicians, though, “can constitute substantial

evidence in support of the ALJ’s decision” when the opinion of a claimant’s treating physician

cannot be obtained. Sanchez v. Commissioner of Social Sec., No. 15cv4914, 2016 WL

8469779, at *10 (S.D.N.Y. Aug. 2, 2016), report and recommendation adopted, 2017 WL

979056 (Mar. 13, 2017).

       E.      Assessment of a Claimant’s Subjective Complaints

       Assessment of a claimant’s subjective complaints about his or her symptoms or the effect

of those symptoms on the claimant’s ability to work involves a two-step process. Where a

claimant complains that certain symptoms limit his or her capacity to work, the ALJ is required,

first, to determine whether the claimant suffers from a “medically determinable impairment[ ]




                                                 40
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 41 of 73




that could reasonably be expected to produce” the symptoms alleged. 20 C.F.R.

§ 404.1529(c)(1). Assuming the ALJ finds such an impairment, then the ALJ must take the

second step of “evaluat[ing] the intensity and persistence of [the claimant’s] symptoms,”

considering “all of the available evidence,” to determine “how [the] symptoms limit [the

claimant’s] capacity for work.” Id. § 404.1529(c)(1). In doing so, the ALJ must consider all of

the available evidence, and must not “reject [ ] statements about the intensity and persistence” of

the claimant’s symptoms “solely because the available objective medical evidence does not

substantiate [the claimant’s] statements.” Id. § 404.1529(c)(2). Instead, where the claimant’s

contentions regarding his or her symptoms are not substantiated by the objective medical

evidence, the ALJ must evaluate the claimant’s statements in relation to the objective evidence

and other evidence, in order to determine the extent to which the claimant’s symptoms affect his

or her ability to do basic work activities. Id. § 404.1529(c)(3)-(4); see also SSR 16-3p. 43

       While an ALJ is required to take a claimant’s reports of his or her limitations into account

in evaluating his or her statements, an ALJ is “not required to accept the claimant’s subjective



       43
           Effective on March 28, 2016, SSR 16-3p superseded SSR 96-7p, which had required
the ALJ to make a finding on the credibility of the claimant’s statements about the intensity,
persistence, or functionally limiting effects of pain or other symptoms, where those statements
are not substantiated by objective medical evidence. See SSR 96-7p (S.S.A. July 2, 1996). The
new ruling, SSR 16-3p, eliminates the use of the term “credibility” from the SSA’s sub-
regulatory policy, in order to “clarify that subjective symptom evaluation is not an examination
of an individual’s character.” SSR 16-3p (S.S.A. Mar. 28, 2016). Instead, adjudicators are
instructed to “consider all of the evidence in an individual’s record when they evaluate the
intensity and persistence of symptoms after they find that the individual has a medically
determinable impairment(s) that could reasonably be expected to produce those symptoms.” Id.
Both the two-step process for evaluating an individual’s symptoms and the factors used to
evaluate the intensity, persistence and limiting effects of an individual’s symptoms remain
consistent between the two rulings. Compare SSR 96-7p with SSR 16-3p. As the ALJ’s
decision in this matter was issued after the new regulation went into effect, the Court will review
the ALJ’s evaluation of Plaintiff’s statements regarding the intensity of her symptoms under the
later regulation, SSR 16-3p.



                                                 41
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 42 of 73




complaints without question.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010). To the extent

the ALJ determines that the claimant’s statements are not supported by the medical record,

however, the ALJ’s decision must include “specific reasons for the weight given to the

individual’s symptoms, be consistent with and supported by the evidence,” and the reasons must

be “clearly articulated” for a subsequent reviewer to assess how the adjudicator evaluated the

individual’s symptoms. SSR 16-3p. The factors that an ALJ should consider in evaluating the

claimant’s subjective complaints, where they are not supported by objective medical evidence

alone, are: (1) the claimant’s daily activities; (2) the location, duration, frequency, and intensity

of the symptoms; (3) precipitating and aggravating factors; (4) the type, dosage, effectiveness,

and side effects of any medications taken to alleviate the symptoms; (5) any treatment, other than

medication, that the claimant has received for relief of the symptoms; (6) any other measures

that the claimant employs to relieve the symptoms; and (7) other factors concerning the

claimant’s functional limitations and restrictions as a result of the symptoms. See 20 C.F.R.

§§ 404.1529(c)(3)(i)-(vii).

       F.      Consideration of New Evidence

       When a court is confronted with a case where the plaintiff has submitted supplemental

evidence to the court itself to support his or her claim, the court may remand based on that

evidence, provided the plaintiff shows good cause for the failure to have incorporated such

evidence into the record previously. 42 U.S.C. § 405(g); see also Lisa v. Secretary of Health and

Human Services, 940 F.2d 40, 43 (2d Cir. 1991); Fortier v. Astrue, No. 09cv0993 (RJS) (HBP),

2010 WL 1506549, at *20 (S.D.N.Y. Apr. 13, 2010) (adopting report and recommendation);

Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988). To justify remand, however, the court must

find that the supplemental evidence is “new” – in the sense that it is not merely duplicative of




                                                 42
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 43 of 73




evidence already in the record, Tirado, 842 F.2d at 597; Harris-Batten v. Comm’r of Social

Security, No. 05cv7188, 2012 WL 414292, at *6 (S.D.N.Y. Feb. 9, 2012), and also that it is

“material” – that is, relevant to the time period at issue, and probative, such that it is reasonably

possible that such evidence would have influenced the Commissioner to decide the claim

differently, Tirado, 842 F.2d at 597.

II.    THE ALJ’S DECISION

       On October 11, 2018, ALJ Barker issued his decision, finding that Plaintiff was not

disabled under the Act and thus did not qualify for SSDI benefits. (R. at 15-34.) In rendering his

decision, the ALJ applied the five-step sequential evaluation.

       A.      Steps One Through Three of the Sequential Evaluation

       At Step One, the ALJ determined that Plaintiff met the insured-status requirements of the

Act through September 30, 2016, and that she had not engaged in substantial gainful activity

since before March 1, 2012, the alleged onset date of her disability. (R. at 24.)

       At Step Two, the ALJ found that Plaintiff had the “severe impairments” of lumbar

degenerative disc disease, uterine fibroids, major depressive disorder, and panic disorder. (Id.)

       The ALJ found that Plaintiff’s hypertension was not severe because her “blood pressure

readings ha[d] been generally normal.” (Id.) The ALJ further found that Plaintiff’s asthma was

not severe because she “had clear breath sounds and normal breath motions,” as well as “clear

lungs” over several evaluations, and because Plaintiff did not testify that she continued to

experience “frequent breathing difficulties.” (Id.) With regard to Plaintiff’s testimony that she

felt “severe pain throughout her body,” the ALJ noted that Plaintiff indicated she had “rheumatic

fever causing these symptoms.” (Id., at 24-25.) The ALJ continued that, “while the record

refer[red] to diagnoses of rheumatoid arthritis from consultants, there [was] no evidence of




                                                  43
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 44 of 73




rheumatologic examination or blood testing showing positive rheumatoid factor,” and

additionally, that “Dr. Asad [had] noted no swelling or effusion, and no loss of motion in any

joint to indicate an arthritic process.” (Id., at 25.) 44 Additionally, while Plaintiff complained of

foot deformities, the ALJ found that “there [was] minimal objective examination showing a

deformity of the foot.” (Id.) Accordingly, he did “not find that these [were] severe medically

determinable impairments.” (Id.)

       As to Plaintiff’s claim of fibromyalgia, the ALJ noted that, “while Dr. Henoch [had]

described [Plaintiff as having] some distress due to anxiety and pain, as well as ‘diffuse trigger

points,’” it was “unclear that Dr. Henoch’s ‘trigger points’ constitute[d] eleven of the eighteen

specified tender points necessary to support a diagnosis of fibromyalgia under the 1998 [sic]

American College of Rheumatology (ACR) criteria (SSR 12-2p).” 45 (Id.) In fact, the ALJ

noted, Dr. Asad had indicated that Plaintiff “only exhibited six of the eighteen necessary tender

points.” (Id.)

       At Step Three, the ALJ reviewed these physical conditions and found that Plaintiff did

not have an impairment or combination of impairments that met or medically equaled the

severity of a listed impairment. (Id., at 25.)




       44
            As discussed further below (see infra, at Section III(B)(1)), the ALJ, in this section of
his decision, appeared to conflate the distinct conditions of rheumatic fever and rheumatoid
arthritis. Rheumatic fever “is a disease that can affect the heart, joints, brain, and skin,” and can
develop “if strep throat and scarlet fever infections are not treated properly.”
https://www.cdc.gov/groupastrep/diseases-public/rheumatic-fever.html. Rheumatoid arthritis, on
the other hand, is an autoimmune disease where “the immune system mistakes the body’s cells
for foreign invaders and releases inflammatory chemicals that attack . . . the synovium, [which
is] the tissue lining around a joint.” https://www.arthritis.org/diseases/rheumatoid-arthritis.
       45
            See Discussion, infra, at Section III(B)(2).



                                                   44
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 45 of 73




       The ALJ then separately evaluated Plaintiff’s alleged mental impairments and concluded

that they “did not meet or medically equal the criteria” of the Listings for mental disorders. (Id.,

at 26.) In reaching this finding, the ALJ considered whether the “paragraph B” criteria were

satisfied, which requires that a mental impairment “must result in at least one extreme or two

marked limitations in a broad area of functioning, which are understanding, remembering, or

applying information; interacting with others; concentrating, persisting, or maintaining pace; or

adapting or managing themselves.” (Id.) In understanding, remembering, or applying

information, the ALJ found that Plaintiff had a “moderate limitation.” (Id.) On this point, the

ALJ noted that Plaintiff’s “primary care provider [had] observed that [Plaintiff’s] intellectual

functioning appeared somewhat below average,” and that Dr. Knox had indicated that Plaintiff

had “some mild memory impairment, including recalling only one of three words after a five-

minute delay.” (Id.) On the other hand, the ALJ stated that Plaintiff’s psychiatric records

“repeatedly indicate[d]” that Plaintiff had “intact memory and fair insight,” and that she had

“engaged in English classes and was performing well in December 2016.” (Id.) In interacting

with others, the ALJ found that Plaintiff had a “mild limitation.” (Id.) As to this criterion, the

ALJ noted that, while Plaintiff testified that she had panic attacks when around other people, and

while her psychiatric records indicated issues with constricted affect, she nevertheless had “fair

eye contact and cooperative behavior,” and, according to Dr. Knox, she had “a full range of

affect with cooperative behavior, and related adequately.” (Id.) With regard to concentrating,

persisting, or maintaining pace, the ALJ found that Plaintiff had a “moderate limitation.” (Id.)

On this point, while the ALJ noted that Plaintiff complained of problems concentrating and

Dr. Henoch had described her “as having moderately impaired attention,” Dr. Knox had noted

only “mild concentration issues” (indicating that Plaintiff “made only one error in completing




                                                 45
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 46 of 73




serial three subtractions and counting by twos”) and that “mental health treatment records also

characterize[d] [Plaintiff] as having sustained attention.” (Id.) As for her ability to adapt or

manage herself, the ALJ found that Plaintiff had a “moderate limitation.” (Id.) On this criterion,

the ALJ stated that, while “[m]ental health notes suggest[ed] some worsening of [Plaintiff’s]

symptoms in the setting of household stresses,” and while Dr. Henoch had “indicated that

[Plaintiff] became briefly hyperactive and agitated during [an] evaluation in February 2016,”

Plaintiff had “maintained fair judgment during mental health treatment” and had “described

being able to manage her own money.” (Id.) The ALJ concluded that, because Plaintiff’s mental

impairments did not cause at least two “marked” limitations or one “extreme” limitation, the

“paragraph B” criteria were not satisfied. (Id.)

       B.      The ALJ’s Assessment of Plaintiff’s RFC

       The ALJ then found that Plaintiff had the RFC “to perform light work as defined in

20 CFR 404.1567(b) except [that Plaintiff could] lift and carry, push, and pull twenty pounds

occasionally and ten pounds frequently; [could] stand or walk for six hours of an eight-hour

workday; and [could] sit for six hours in an eight-hour workday.” (Id., at 27.) He further

determined that Plaintiff could “occasionally climb ramps and stairs, stoop, balance, kneel,

crawl, and crouch,” but never “climb ladders, ropes, or scaffolds,” and that she could

“understand, remember, and carry out simple tasks[,] but not at an assembly line rate; [could]

make simple work-related decisions; and [could] have occasional[] changes in the work setting.”

(Id.) In making this RFC determination, the ALJ found that, although Plaintiff had medically

determinable impairments that “could reasonably be expected to cause [her] alleged symptoms,”

her “statements concerning the intensity, persistence and limiting effects of these symptoms




                                                   46
          Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 47 of 73




[were] not entirely consistent with the medical evidence and other evidence in the record.” (Id.,

at 28.)

                 1.      Findings Regarding Plaintiff’s Physical Impairments

          Regarding Plaintiff’s degenerative disc disease, the ALJ acknowledged that the medical

records suggested the onset of chronic back pain in October 2015, that imaging of Plaintiff’s

spine in November 2015 revealed a bulging disc, and that Dr. Henoch’s notes did “at times

indicate evidence of back pain.” (Id., at 28.) The ALJ also noted, however, that Dr. Henoch’s

notes generally indicated “normal motor and sensory functioning,” and that Plaintiff exhibited

“no tenderness on an evaluation completed in October 2016.” (Id.) Additionally, the ALJ

observed that Dr. Asad had noted “no evidence of limited spinal range of motion,” and had

described Plaintiff as having an “unassisted gait, the ability to perform a full squat, no evident

muscle weakness, and no sensory deficits.” (Id.) The ALJ stated that, “because there [was]

some evidence of degenerative disc disease and spinal tenderness[,] but without evidence of

chronic neurologic deficits or impaired gait,” he found Plaintiff’s allegations regarding her back

pain “only somewhat supported.” (Id.)

          As to Plaintiff’s fibroids, the ALJ noted that, while the record indicated the presence of

uterine fibroids, as well as abdominal pain and tenderness, Dr. Henoch’s notes “otherwise

generally [did] not identify significant suprapubic tenderness,” and that Dr. Asad had found

Plaintiff to have “no abdominal tenderness or masses.” (Id.) Additionally, the ALJ noted that

there was “little additional evidence of further gynecological examination following [Plaintiff’s]

hospitalization in July 2015.” (Id.) Therefore, he found that “the evidence only somewhat

support[ed] allegations of limitation due to [Plaintiff’s] fibroids,” and concluded that Plaintiff




                                                   47
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 48 of 73




could “perform exertion at a light level, and [could] occasionally perform postural tasks such as

stooping, crawling, and climbing.” (Id.)

               2.      Findings Regarding Plaintiff’s Mental Impairments

       With regard to Plaintiff’s mental impairments, the ALJ noted that “the evidence

indicate[d] complaints of dysphoria, crying spells, social withdrawal, panic attacks, and

concentration problems,” and that the medical record further indicated that Plaintiff’s symptoms

were “exacerbated by home stressors such as mentally ill children and deaths in the family.”

(Id., at 29.) The ALJ acknowledged that Plaintiff’s treatment notes suggested “recurrent

depression and anxiety” and that Dr. Henoch had indicated that Plaintiff had impaired attention.

(Id.) The ALJ also noted that Dr. Knox had indicated that Plaintiff had “some problems with

attention and concentration,” but had characterized those issues as “only mild,” and had also

indicated that Plaintiff “related adequately and displayed a full range of affect despite being

dysphoric during her examination.” (Id.) Additionally, the ALJ noted that Plaintiff’s treatment

records indicated that she “sustained memory and attention normally,” “remained cooperative

and sustained fair to average eye contact despite her depression and anxiety,” and “maintained

fair judgment despite her anxiety.” (Id.) The ALJ concluded that, “[b]ecause the evidence

indicate[d] persistent depression and anxiety with some impairment of concentration, but with

generally cooperative behavior and no more than mild cognitive impairment on examination,”

Plaintiff’s allegations regarding her mental impairments were “partially supported.” (Id.)

               3.      Findings Regarding Plaintiff’s Subjective Complaints

       The ALJ noted that, in her application for benefits, Plaintiff had “described a number of

reduced activities of daily living consistent with her allegations.” (Id., at 29.) The ALJ also

noted that Plaintiff had told Dr. Knox that she needed assistance with laundry and cleaning and




                                                 48
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 49 of 73




that she usually had her son shop with her, but the ALJ then found that “the medical record

contain[ed] minimal objective evidence consistent with the pain described.” (Id.) Further, the

ALJ noted that Plaintiff had told Dr. Asad that she cooked several times a week, and did laundry

and went shopping on a weekly basis. (Id.) The ALJ stated that some of Plaintiff’s activities of

daily living were “inconsistent with the alleged mental limitations,” citing, for example, the fact

that Plaintiff reportedly “[took] the bus as her primary mode of transportation,” and that she was

engaged in English classes and was doing well “within several months of her date last insured,”

which the ALJ concluded weighed “against significant problems with learning new tasks.” (Id.)

The ALJ also found that, while there was evidence that Plaintiff had received “consistent

treatment for her mental health impairments, including monthly psychiatry appointments,” “there

[was] no evidence of pronounced exacerbations leading to suicidal thinking or emergency

evaluations.” (Id.)

       As for Plaintiff’s particular complaints of pain, the ALJ noted that the record indicated

that, despite an “emergency evaluation in January 2015” for her uterine fibroids, she had

received only “limited treatment” for that condition. (Id., at 29-30.) The ALJ also noted that

Plaintiff had also received “limited specific orthopedic or neurological treatment for her spinal

condition.” (Id., at 30.)

               4.      Weighing of the Medical Opinion Evidence

       As summarized below, the ALJ did not accord controlling weight to either of the treating-

physician opinions contained in the Record – i.e., the opinion of Plaintiff’s primary care

physician, Dr. Henoch, or the opinion of Plaintiff’s treating psychiatrist, Dr. Ibanez. Rather, the

ALJ assigned only “little” weight to Dr. Henoch’s opinion, and only “partial” weight to

Dr. Ibanez’s opinion. Nor, in formulating Plaintiffs’ RFC, does it appear that the ALJ primarily




                                                 49
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 50 of 73




relied on the opinion of either of the consultative examiners, as he assigned the opinion of the

internal medicine consultant (Dr. Asad) only “some” weight, and the opinion of the consulting

psychologist (Dr. Knox) only “partial” weight. Overall, as set out below, it appears the ALJ

relied most heavily on the opinion expressed by the non-examining reviewer, Dr. Lieber-Diaz,

finding that that opinion should be given “considerable” weight.

                       a.      Dr. Henoch

       Although the ALJ recognized that Dr. Henoch had opined that Plaintiff was not able to

perform any work and was permanently disabled, the ALJ noted that the question of whether a

claimant can work is reserved to the Commissioner. (Id., at 30.) Further, the ALJ noted that

“the only examination findings that Dr. Henoch offer[ed] in support of his opinion . . . [were]

observations of ‘moderate to marked distress,’ abdominal tenderness, and diffuse ‘trigger

points,’” and that Dr. Henoch did not include, in his report, any “observations of impaired

mobility or reduced strength.” (Id.) The ALJ also observed that, while Dr. Henoch’s notes

“suggest[ed] the existence of a spinal condition,” an examination in October 2016 showed “full

range of motion without apparent radicular pain and without loss of range of motion or

paraspinous tenderness,” and the ALJ determined that these clinical findings were “inconsistent

with the degree of limitation [Dr. Henoch] describe[d] in his opinion.” (Id.) The ALJ

additionally found that Dr. Henoch’s opinion as to the extent of Plaintiff’s physical limitations

was inconsistent with the findings of Dr. Asad Plaintiff had a “normal gait, full strength, full

range of motion, and no apparent joint abnormalities.” (Id.) Finally, the ALJ found that

Dr. Henoch’s opinion that Plaintiff could not interact with the public or supervisors was

inconsistent with Plaintiff’s mental health records, which, according the ALJ, indicated some




                                                 50
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 51 of 73




mental limitations, but “also describe[d] cooperative behavior and fair eye contact.” (Id.) For

these stated reasons, the ALJ assigned “little weight” to Dr. Henoch’s opinion. (Id.)

                       b.     Dr. Ibanez

       Moving on to Dr. Ibanez, the ALJ noted that Dr. Ibanez’s opinion that Plaintiff could not

perform detailed or complex work was “generally consistent with [the results of] Dr. Knox’s

examination[,] indicating impairment of memory, including diminished delayed recall.” (Id.,

at 31.) Nonetheless, the ALJ noted that Dr. Knox had also observed that Plaintiff “related

adequately and had a full range of affect during the examination,” which the ALJ found was

inconsistent with Dr. Ibanez’s opinion that Plaintiff “[could not] interact with others.” (Id.) The

ALJ also noted that Dr. Ibanez’s own treatment notes indicated “cooperative behavior with fair

eye contact,” and that other treatment notes indicated that Plaintiff was “managing grief from a

death in her family well,” which, according to the ALJ, was “inconsistent with [Dr. Ibanez’s]

opinion that [Plaintiff] [could not] maintain behavior in a work environment and would miss

work repeatedly.” (Id.) On this stated basis, the ALJ assigned Dr. Ibanez’s opinion “partial

weight.” (Id.)

                       c.     Dr. Asad

       The ALJ found that Dr. Asad’s opinion that Plaintiff would need to avoid respiratory

irritants due to her asthma was inconsistent with the medical evidence, which, according to the

ALJ, “[did] not include evidence of breathing abnormalities to suggest severe asthma consistent

with this opinion.” (Id., at 30.) Moreover, the ALJ found that Dr. Asad’s opinion that Plaintiff

had limitations due to her fibromyalgia was “inconsistent with [her] examination showing six of

eighteen possible tender points” – results that the ALJ found were not even sufficient to support

a diagnosis of fibromyalgia. (Id.) The ALJ did, however, accept Dr. Asad’s opinion that




                                                51
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 52 of 73




plaintiff’s “exertional limitations [were] no more than mild” – in this regard, the ALJ noted that,

even though Dr. Henoch’s records contained some evidence of sprains and disc bulges

“consistent with some exertional limitations,” Dr. Asad’s opinion regarding the extent of such

limitations was supported by her examination of Plaintiff, which revealed normal gait and full

strength. (Id.) Overall, the ALJ concluded that, “because Dr. Asad’s opinion of the sources of

[Plaintiff’s] limitations [were] not fully consistent with the record, but [her] examination

generally support[ed] the extent of limitation [s]he describe[d],” her opinion was entitled to

“some weight.” (Id., at 31.)

                       d.      Dr. Knox

       The ALJ found that Dr. Knox’s opinion that Plaintiff had “mild limitations in attention

and moderate limitations in performing complex tasks” was supported by her observations of

“diminished delayed recall and one error while completing serial threes.” (Id., at 31.) The ALJ

further found that Dr. Knox’s opinion that Plaintiff had no significant limitation in relating with

others was supported by treatment notes “describing the [Plaintiff] as cooperative and having fair

eye contact despite anxiety in November 2014.” (Id.) On the other hand, the ALJ found that

Dr. Knox’s opinion that Plaintiff had “moderate to marked limitations in completing simple tasks

[stood] in apparent contradiction” to her opinion that Plaintiff ha[d] “only moderate limitation in

completing complex tasks,” and also contradict[ed] Dr. Henoch’s treatment notes, which

indicated “normal mood and intact judgment.” (Id.) For these reasons, the ALJ afforded

Dr. Knox’s opinion “partial weight.” (Id.)

                       e.      Dr. Lieber-Diaz

       As set out above, Dr. Lieber-Diaz opined that Plaintiff could “sustain simple work with

moderate limitations in remembering and carrying out detailed instructions, sustaining pace




                                                 52
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 53 of 73




during a workweek, and responding to changes in the work setting.” (Id., at 32.) While

recognizing that Dr. Lieber-Diaz had “never directly evaluated the [Plaintiff],” the ALJ found

this opinion supported by the results of Dr. Knox’s examination; specifically, according to the

ALJ, Dr. Knox’s examination had indicated “diminished delayed recall[] of only one of three

objects after five minutes,” which the ALJ found “generally consistent” with a conclusion that

Plaintiff could “perform simple but not detailed tasks.” (Id.) The ALJ also found

Dr. Lieber-Diaz’s opinion supported by the notes of Dr. Henoch that, according to the ALJ,

indicated “some impairment of attention with brief hyperactivity, consistent with reduced ability

to sustain work pace.” (Id.) In all, the ALJ assigned “considerable weight” to Dr. Lieber-Diaz’s

opinion. (Id.)

       C.        Steps Four and Five of the Sequential Evaluation

       At Step Four, the ALJ found that, through the date last insured, Plaintiff had been unable

to perform any past relevant work, as her past relevant work had “involved the performance of

semiskilled tasks, exceeding the residual functional capacity for simple tasks.” (Id., at 32.)

Finally, at Step Five, the ALJ found that, through the date last insured, and “considering

[Plaintiff’s] age, education, work experience, and [RFC], there were jobs that existed in

significant numbers in the national economy that [Plaintiff] could have performed.” (Id., at 33.)

III.   REVIEW OF THE ALJ’S DECISION

       On Plaintiff’s appeal, the Court is tasked with determining whether the ALJ’s decision

“affords an adequate basis for meaningful judicial review, applies the proper legal standards, and

is supported by substantial evidence.” Cichocki v. Astrue, 729 F.3d 172 (2d Cir. 2013). As the

ALJ used the applicable five-step evaluation in analyzing Plaintiff’s claim, the initial question

before this Court is whether, in evaluating Plaintiff’s claim under this accepted protocol, the ALJ




                                                 53
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 54 of 73




made any errors of law that might have affected the disposition of the claim. If the ALJ did not

commit legal error, then the Court must go on to determine whether the ALJ’s determination that

Plaintiff was not disabled was supported by substantial evidence.

       Plaintiff, proceeding pro se, has not set out specific reasons for her challenge to the

ALJ’s decision, although, based on her submissions, she appears to rely, at least in part, on

newly submitted evidence. For his part, the Commissioner seeks to affirm the ALJ’s

determination on the general ground that it is purportedly supported by substantial evidence.

(See generally Def. Mem.) Upon its own, independent review of the ALJ’s decision, the Court

finds that, while Plaintiff’s newly submitted evidence would not independently justify remand,

the ALJ committed certain errors of law that make remand appropriate here, even before the

“substantial evidence” inquiry may be reached.

       A.      The Additional Evidence Submitted by Plaintiff
               to This Court Does Not, in Itself, Warrant Remand.

       As set out above (see Discussion, supra, at Section I(F)), for the Court to consider the

evidence submitted by Plaintiff to the Court, outside the Record and after the commencement of

this action, the Court would have to find (1) that this supplemental evidence is new; and (2) that

it is “material,” in that it is both probative and relevant to the time period at issue. Tirado, 842

F.2d at 597.

       In this case, none of the supplemental evidence submitted by Plaintiff to the Court meets

these requirements. While the hospitalization records that Plaintiff initially submitted in

opposition to Defendant’s motion (see Dkt. 25) may be considered “new,” as they were not

before the ALJ, those records cannot be found “material.” Rather, as Defendant notes, those

records relate to Plaintiff’s health in August 2020, nearly two years after the ALJ issued his

decision, and nearly four years after Plaintiff’s date last insured. (Def. Reply, at 4; see generally



                                                  54
           Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 55 of 73




Dkt. 25.) Additionally, those records appear to reflect a discrete episode that Plaintiff’s treaters

attributed to hyponatremia (Dkt. 25, at 15), a condition that Plaintiff does not appear to have had

within the relevant time period, as it is nowhere mentioned in the records from that period. As

for the November 2020 letter from Rodriguez that Plaintiff submitted on sur-reply (Dkt. 29), that

letter merely confirms, with respect to the relevant period, that Plaintiff had undergone mental-

health therapy, adding nothing “new” to the existing Record, from which that therapy is already

evident.

       Accordingly, the medical records submitted by Plaintiff to the Court should not be added

to the Record, and remand for their consideration by the ALJ would not be warranted.

       B.       Remand Is Required Because of the ALJ’s Failure To Develop the Record.

       As also set out above (see Discussion, supra, at Section I(C)), the Court must, as a

threshold matter, independently consider the question of whether the ALJ failed to satisfy his

duty to develop the Record. See Castillo, 2019 WL 642765, at *7. In this case, the ALJ made

certain determinations – particularly with respect to Plaintiff’s diagnoses of rheumatic fever,

rheumatoid arthritis, and fibromyalgia – that could not have reasonably made without first

seeking to fill in gaps or clarify inconsistencies in the Record.

                1.     Failure To Evaluate Rheumatic Fever and
                       Rheumatoid Arthritis as Separate Conditions,
                       and Failure To Develop the Record as to the Latter

       Plaintiff’s medical records indicate that she repeatedly informed medical professionals

that, as a young child, she had been diagnosed with rheumatic fever (see R., at 384, 392, 827), a

disease that, among other things, can cause damage to the heart and joints, as noted above (see

supra, at n.44). It further appears from the Record that Plaintiff may, in fact, have suffered at

least heart symptoms traceable to this disease (see, e.g., R. at 384 (recording, inter alia, that




                                                  55
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 56 of 73




Plaintiff had a heart murmur); id., at 79 (Plaintiff testifying to having a heart murmur and

tachycardia); id. at 874 (reflecting the Plaintiff exhibited ischemia, upon a stress test)), 46 and that

she continued to be treated for the disease with regular penicillin injections (see id., at 390

(Dr. Asad noting that Plaintiff received “Penicillin injections once a month for rheumatic fever);

see also id., at 71 (Plaintiff testifying at the Hearing that she received injections for rheumatic

fever)). 47

        Separately, the Record contains at least some indications that Plaintiff may have also

suffered from rheumatoid arthritis, a different condition. (See supra, at n.44.) Certainly,

Dr. Henoch reported “rheumatoid arthritis” as one of Plaintiff’s diagnoses (see id., at 569), and,

in his narrative evaluation of Plaintiff’s overall condition, he wrote that Plaintiff; “continue[d] to

have pain because of rheumatoid arthritis and fibromyalgia . . .” (id., at 567.) The Record also

reflects that Plaintiff was prescribed Meloxicam and Indomethacin, which are both used to treat

types of arthritis, including rheumatoid arthritis. (See supra, at nn.6, 13.) More importantly

(given that, as the ALJ correctly observed, Dr. Henoch’s underlying treatment records do not

themselves contain findings specific to rheumatoid arthritis), Dr. Henoch’s report noted that

Plaintiff had been seen in 2014 by a rheumatologist, Dr. Patel, who had assessed Plaintiff as

having rheumatoid arthritis, as well as Raynaud’s syndrome (id., at 569), which, as noted above,

is often associated with rheumatoid arthritis (see supra, at n.19). The Record, however, does not


        46
          Heart problems such as these can be caused by rheumatic fever. See
https://www.cdc.gov/groupastrep/diseases-public/rheumatic-fever.html. “If rheumatic fever is
not treated promptly, long-term heart damage (called rheumatic heart disease) may occur,” and
can cause heart murmurs, an enlarged heart, and a fast heartbeat. Id.
        47
           People who have been diagnosed with rheumatic fever “may need antibiotic
prophylaxis over a period of many years,” which can include “daily antibiotics by mouth or a
shot into the muscle every few weeks.” https://www.cdc.gov/groupastrep/diseases-
public/rheumatic-fever.html.



                                                  56
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 57 of 73




contain Dr. Patel’s records, and thus it is unclear what evaluations or tests she may have

performed to support her reported assessment.

       At the Hearing, the ALJ asked Plaintiff’s counsel if there was “any documentation in the

record of rheumatoid arthritis” “[m]eaning, like, laboratory findings,” and counsel – seemingly

focusing on Plaintiff’s history of rheumatic fever – indicated that he “wouldn’t expect there to

be.” (Id., at 82 (counsel stating that “this is a childhood illness that she’s more or less recovered

from, but it can cause lifelong consequences, such as her heart problems”).) The ALJ, however,

had an independent obligation to develop the Record, and, in the face of the notation in

Dr. Henoch’s report regarding Plaintiff’s consultation with a rheumatologist, who may well have

made findings relevant to a diagnosis of rheumatoid arthritis, the ALJ should have sought to

obtain that specialist’s records, before simply assuming that no such findings existed. See

Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (“[e]ven when a claimant is represented by

counsel, it is the well-established rule in our circuit ‘that the social security ALJ, unlike a judge

in trial, must on behalf of all claimants . . . affirmatively develop the record’” (quoting Lamay v.

Comm’r of Soc. Sec., 562 F.3d 503, 508-09 (2d Cir. 2009))).

       In his decision, the ALJ doubly erred in his evaluation of Plaintiff’s potential

impairments of rheumatic fever and rheumatoid arthritis. First, as noted above, he conflated

them, moving directly from one to the other, without properly addressing them as distinct

conditions. Specifically, he wrote:

               [Plaintiff] told consultative examiner Syeda Asad, M.D. that she
               has had rheumatoid [sic] fever since age 7. [Plaintiff] has
               continued to complain of rheumatic fever to her psychiatric
               providers (Exhibit B9F/ 59). However, while the record refers to
               diagnoses of rheumatoid arthritis from consultants, there is no
               evidence of rheumatologic examination or blood testing showing
               positive rheumatoid factor (Exhibit 11F/ 3). Additionally,




                                                  57
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 58 of 73




               Dr. Asad noted no joint swelling or effusion, and no loss of motion
               in any joint to indicate an arthritic process.

(R., at 25.) Second, although the ALJ actually noted the “diagnoses of rheumatoid arthritis from

consultants” (presumably referring, at least in part to the diagnosis of Dr. Patel), he did not

provide any explanation for his apparent failure to seek Dr. Patel’s records, so as to ascertain

whether those records in fact revealed a “positive rheumatoid factor” or other clinical evidence

of the condition. On this point, the Court also notes that, in any event, it is not necessary under

SSA guidelines for a claimant to have positive rheumatoid factor, in order to have the medically

determinable condition of rheumatoid arthritis. 48

       At a minimum, the ALJ should have conducted separate evaluations as to whether

Plaintiff suffered from the medically determinable impairments of rheumatic fever and

rheumatoid arthritis. Further, as to the latter condition, the ALJ should have sought to develop

the Record by making reasonable efforts to obtain the records of Dr. Patel. His failure to do so

warrants remand.

               2.      Failure To Seek Clarification of the
                       Bases For Plaintiff’s Diagnosis of Fibromyalgia

       Plaintiff also repeatedly reported having pain from fibromyalgia, and both Dr. Henoch’s

and Dr. Asad’s reports indicate that she had this condition. (R. at 567 (Dr. Henoch reporting that

Plaintiff had “fibromyalgia affecting her whole body”); 569 (indicating fibromyalgia diagnosis));

392 (Dr. Asad report (listing fibromyalgia as one of Plaintiff’s diagnoses).) The ALJ noted at the


       48
          See https://www.ssa.gov/disability/professionals/bluebook/14.00-Immune-
Adult.htm#14_09, at § (D)(6)(d) (noting that “[g]enerally, but not always, the diagnosis of
inflammatory arthritis is based on the clinical features and serologic findings described in the
most recent edition of the Primer on the Rheumatic Diseases published by the Arthritis
Foundation”); see also https://medlineplus.gov/lab-tests/rheumatoid-factor-rf-test/ (indicating
that approximately 20 percent of those diagnosed with rheumatoid arthritis do not demonstrate a
positive rheumatoid factor).



                                                 58
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 59 of 73




Hearing, however, that fibromyalgia could not be found to be a medically determinable

impairment, absent specific medical evidence (see id., at 73-74), and, ultimately, the ALJ found

that the medical record lacked such evidence (id. at 25).

       Indeed, according to the SSA, a claimant may not be considered to have the medically

determinable impairment of fibromyalgia unless certain diagnostic criteria are satisfied through

evidence provided by a licensed physician. (See SSR 12-2p (providing guidance on how to

establish “that a person has a medically determinable impairment (“MDI”) of fibromyalgia

(“FM”), and how [to] evaluate FM in disability claims . . . .”).) It is sufficient, though, for the

presented evidence to satisfy either one of two alternative sets of criteria – either those set out in

the 1990 American College of Rheumatology (“ACR”) Criteria for the condition, or those set out

in the later-issued 2010 ACR Criteria.

       Both of these sets of criteria require evidence of a history of widespread pain that has

persisted for at least three months, and evidence that other disorders, which could cause the

individual’s symptoms, have been excluded. (See id.) The difference between the 1990 and

2010 ACR Criteria is that the former additionally requires evidence of “at least 11 positive

tender points on physical examination,” whereas the latter alternatively requires evidence that the

claimant has had “repeated manifestations of six or more FM symptoms, signs, or co-occurring

conditions, especially manifestations of fatigue, cognitive or memory problems, waking

unrefreshed, depression, anxiety disorder, or irritable bowel syndrome.” (See id.)

       Here, the medical Record shows that Plaintiff repeatedly complained of pain due to

fibromyalgia (see, e.g., R., at 384, 389, 799), that Dr. Henoch prescribed Plaintiff medication for

pain (see id., at 790-94), and that Dr. Ibanez not only prescribed her Cymbalta (which, apart

from treating depression, may also be used to treat pain due to fibromyalgia (see supra, at n.23)),




                                                  59
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 60 of 73




but increased the dose of that medication when Plaintiff reported, in April 2015, that she had

been having more pain “all over” (R., at 523). As to the 1990 ACR Criteria, though, (mistakenly

cited by the ALJ as the “1998” ACR Criteria (see R. at 25), the ALJ found that neither of the

doctors who had assessed Plaintiff with fibromyalgia had identified a sufficient number of

“trigger points” for pain (see id. (finding that “the evidence [did] not establish fibromyalgia as a

medically determinable impairment,” where, inter alia, it was “unclear that Dr. Henoch’s ‘trigger

points’ constitute[d] eleven of the eighteen specified tender points necessary to support a

diagnosis of fibromyalgia, and where Dr. Asad had indicated that Plaintiff “had only exhibited

six of the eighteen necessary tender points”)). As to the 2010 ACR, the ALJ found that the

medical record “[did] not indicate a series of six consistent additional symptoms or co-existing

impairments consistent with [those criteria]. (Id.)

       While the ALJ was correct that the diagnostic criteria must be met before a claimant may

be found to have fibromyalgia, the Court finds that the Record was not sufficiently developed in

this case for the ALJ to have rejected the diagnosis without first seeking clarification from at

least Dr. Henoch, and possibly also from Dr. Asad. First, as to the 1990 ACR Criteria,

Dr. Henoch noted in his report that Plaintiff had “painful trigger points over the entire spine as

well as the shoulders[,] hips[,] arms[,] and legs.” (Id., at 568.) The ALJ, however, stated that

Dr. Henoch’s report was “unclear” as to whether he had identified a sufficient number of trigger

points for pain. (See id., at 25.) If the ALJ believed that Dr. Henoch’s report was insufficiently

clear on this point, then the ALJ should have contacted Dr. Henoch, to seek an explanation as to

whether a sufficient number of trigger-points had been identified through examination. Second,

even if neither Dr. Henoch nor Dr. Asad could supply evidence of a sufficient number of trigger

points to satisfy the 1990 ACR Criteria for fibromyalgia, there remained the possibility that




                                                 60
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 61 of 73




Plaintiff could have met the alternative 2010 ACR Criteria, and the ALJ’s determination that

Plaintiff had not exhibited the necessary “additional symptoms or co-existing impairments” (id.)

was entirely conclusory. At that stage in his analysis, the ALJ made no mention of the fact that

Plaintiff had long been treated for depression and anxiety (see, e.g., id., at 463, 471), and that,

according to Dr. Ibanez, Plaintiff had exhibited “poor concentration, poor memory, poor sleep,

[and] fatigue” (id., at 564). All of these were types of co-occurring conditions that, if supported

by evidence from a licensed physician, could have permitted a finding that fibromyalgia was a

medically determinable condition, and potentially a severe one.

       It is true that an ALJ “is not bound by a treating physician's opinion if that opinion is . . .

not supported by the physician's treatment records,” Villanueva v. Barnhart, No. 03cv9021

(JGK), 2005 WL 22846, at *12 (S.D.N.Y. Jan. 3, 2005), and the Court notes that the ALJ, in this

case, apparently believed that the diagnosis of fibromyalgia contained in Dr. Henoch’s report

was not supported by, or was inconsistent with, his underlying records (see R., at 25 (stating that

the treatment notes did not “offer a diagnosis of or treatment for fibromyalgia”)). Yet, especially

where the ALJ finds a treating physician’s opinion to be “unclear” or unduly vague on a critical

point, development of the record is important, both to gain a better understanding of the treater’s

opinion and to enable the ALJ to reconcile any perceived inconsistencies in the record. See, e.g.,

Gabrielsen v. Colvin, No. 12cv5694 (KMK) (PED), 2015 WL 4597548, at *6 (S.D.N.Y. Jul. 30,

2015) (noting that re-contacting a treater may be required to “address gaps or inconsistencies in

the record”); Cammy v. Colvin, No. 12-CV-5810 (KAM), 2015 WL 6029187, at *16 (E.D.N.Y.

Oct. 15, 2015) (remanding because ALJ failed to seek additional information from treating

physicians to clarify inconsistencies in the record). It was improper for the ALJ to have wholly

rejected Plaintiff’s complaints of fibromyalgia and its potentially debilitating symptoms, without,




                                                  61
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 62 of 73




at a minimum, seeking to ascertain the basis for Dr. Henoch’s diagnosis. Without doing so, the

ALJ could not have assured himself that Plaintiff did not, in fact, suffer from this condition. This

error by the ALJ also warrants remand.

        C.      Other Errors That Should Be Addressed Upon Remand

        Upon a developed Record, the ALJ should also rectify other errors in his analysis –

particularly, his improper weighing of the medical opinion evidence, his unsupported assessment

of the extent of Plaintiff’s functional limitations, and his failure to consider Plaintiff’s subjective

complaints regarding the side effects of her medications.

                1.      Failure To Comply With the Treating Physician Rule

        In the decision currently under review, the ALJ erred in how he weighed the opinion

evidence in the Record. As set out above, under the treating physician rule, the medical opinion

of a treating source as to the nature and severity of the claimant’s impairments should be given

controlling weight, absent “good reasons” for assigning it lesser weight. 20 C.F.R.

§ 404.1527(c)(2). Moreover, even where an ALJ determines that a treating physician’s opinion

is not entitled to “controlling” weight, the ALJ should generally give that opinion greater weight

than the opinions of consulting examiners, and certainly greater weight than the opinions of any

non-examining sources. (See Discussion, supra, at Section I(D).)

        In this case, despite Plaintiff’s having had a significant longitudinal treatment history

with them, the ALJ assigned the opinions of Plaintiff’s treating physicians, Dr. Henoch and

Dr. Ibanez, only “little” and “partial” weight, respectively. (See R., at 30, 31.) Moreover, he

weighed those opinions no more heavily than the opinions of the consulting examiners, Dr. Asad

and Dr. Knox, who each saw Plaintiff on only a single occasion. (See id., at 31 (assigning

Dr. Asad’s opinion “some” weight, and Dr. Knox’s opinion “partial weight”).) Even more




                                                  62
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 63 of 73




strikingly, the ALJ assigned the greatest weight to the opinion of the one source who never

examined Plaintiff – the state agency reviewer, Dr. Lieber-Diaz. (See R., at 32 (assigning this

opinion “considerable” weight).) On its face, this appears problematic, see, e.g., Oliveras ex rel.

Gonzalez v. Astrue, No. 07cv2841 (RMB) (JCF), 2008 WL 2262618, at *7 (S.D.N.Y. May 30,

2008) (“The opinion of a consulting doctor who simply reviewed the medical data is not an

adequate substitute for the opinion of a physician who has been able to observe the claimant over

a period of time.”), report and recommendation adopted, 2008 WL 2540816 (June 25, 2008),

and the Court finds that the ALJ did not provide the “good reasons” that would have been

necessary to justify his elevating the opinion of a non-examiner well above the opinions of

Plaintiff’s long-standing treaters.

       Aside from noting that the ultimate issue of disability is reserved to the Commissioner

(see R., at 30), the ALJ’s stated reasons for significantly discounting Dr. Henoch’s lengthy

opinion were: (1) that “the only examination findings that Dr. Henoch offer[ed] in support of his

opinion as to [Plaintiff’s] physical functioning [were] observations of ‘moderate to marked

distress,’ abdominal tenderness, and diffuse ‘trigger points’”; (2) that Dr. Henoch’s treatment

notes “did not include observations of impaired mobility or reduced strength,” and that, although

his notes “suggest[ed] the existence of a spinal condition,” one particular examination, in

October 2016, showed Plaintiff to have “full range of motion without apparent radicular pain”;

(3) that Dr. Henoch’s functional assessments were inconsistent with Dr. Asad’s findings that

Plaintiff had a “normal gait, full strength, full range of motion, and no apparent joint

abnormalities”; and (4) that Dr. Henoch’s opinion that Plaintiff could not interact with the public

or supervisors was inconsistent with her mental health records, which, despite showing “chronic




                                                 63
          Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 64 of 73




depression and anxiety,” also “describe[d] cooperative behavior and fair eye contact.” (Id.,

at 30.)

          At the outset, this Court notes that it is plainly incorrect to say that the only evidence

Dr. Henoch offered in support of his opinion were observations of moderate-to-marked distress,

abdominal tenderness, and diffuse trigger points. In his report (which, as noted above, was titled

“Comprehensive Evaluation”), Dr. Henoch noted that Plaintiff had pain “because of rheumatoid

arthritis and fibromyalgia affecting her whole body.” (Id., at 567.) He continued that Plaintiff

had “soreness over her entire body,” and had “painful trigger points over the entire spine as well

as the shoulders[,] hips[,] arms[,] and legs.” (Id., at 567-68.) Dr. Henoch explained that

Plaintiff’s activities were limited due to her “chronic recurring pain and trigger point

discomfort.” (Id., at 570.) Additionally, the Record contains treatment notes from nearly two

dozen visits with Dr. Henoch, and, while it is true that Dr. Henoch often noted, at those visits,

that Plaintiff had full range of motion (see, e.g., id., at 758-69), he nevertheless also recorded that

Plaintiff had sprains and bulging discs, and he continually prescribed her pain medication (see,

e.g., id., at 801, 810-14).

          As for Dr. Henoch’s treatment note from October 2016, this post-dated the period under

review, and therefore has little relevance. Further, Dr. Henoch saw Plaintiff approximately two

dozen times between March 2012 and September 2016, and the ALJ was not entitled to rely

selectively on only those treatment notes that supported his conclusion. See Lewis v. Astrue,

No. 11cv7538 (JPO), 2013 WL 5834466, at *29 (Oct. 30, 2013) (an ALJ may not “cherry-pick

which documents and evidence he looks at, ignoring some and using others.”). Finally, the fact

that a treating physician’s assessment may conflict with that of a consulting examiner is not a

sufficient basis to discount the weight assigned to the treating physician’s opinion. See




                                                    64
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 65 of 73




Medina v. Comm’r of Soc. Sec., No. 13cv2323 (KAM), 2016 WL 4402010, at *18 (E.D.N.Y.

Aug. 18, 2016) (“The Second Circuit has repeatedly determined that when there are conflicts

between the treating and consulting sources, the ‘consulting physician’s opinions or report

should be given limited weight’” (citing Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990))).

        Accordingly, the ALJ did not provide “good reasons” for assigning less than controlling

weight to Dr. Henoch’s assessment, or at least greater weight than that of the consulting and

non-examining sources.

        The same is true with respect to Dr. Ibanez’s opinion. The ALJ’s stated reasons for

discounting the opinion of Plaintiff’s psychiatric treater were that (1) Dr Ibanez’s opinion that

Plaintiff could not interact with others was undermined by (a) the observations of Dr. Knox, the

consulting examiner, that Plaintiff “related adequately and had a full range of affect during

examination,” and (b) Dr. Ibanez’s “own treatment notes,” which “indicate[d] cooperative

behavior with fair eye contact”; and (2) Dr. Ibanez’s opinion that Plaintiff could not “maintain

behavior in a work environment and would miss work repeatedly” was inconsistent with

treatment notes indicating that Plaintiff “was managing grief from a death in her family well.”

(R., at 31.)

        Again, a finding that the opinion of a treating physician is inconsistent with the opinion

of a consulting examiner is an insufficient reason to discount the opinion of the treater.

Moreover, singling out the fact that Plaintiff cooperated and had “fair eye contact” with her

therapist, with whom she had presumably developed trust in a long-standing mental-health

treatment relationship, is hardly determinative of whether Plaintiff would have been able to

interact well with others in the workplace. Similarly, it is difficult even to understand why

Plaintiff’s ability to cope with the death of a family member would demonstrate that, contrary to




                                                 65
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 66 of 73




her psychiatrist’s assessment, she would be able to “maintain behavior in a work environment,”

and not have excessive absences from work.

       Under these circumstances, the ALJ, upon remand, should re-weigh the opinion evidence,

in accordance with the requirements of the treating physician rule.

               2.      Substitution of the ALJ’s Lay Opinion
                       For the Opinions of Medical Professionals

       Upon remand, the ALJ should also undertake to ensure that every functional limitation

contained in his RFC determination is supported by the medical record. In his current decision,

the ALJ repeatedly ignored or substantially diverged from the functional assessments that had

been provided by both Plaintiff’s treaters and the consulting examiners, and, on some points, he

assessed functional capacities that were never addressed by any medical source. This

represented an improper substitution of the ALJ’s lay opinion for that of the medical

professionals. See Merriman v. Comm’r of Soc. Sec., No. 14cv3510 (PGG) (HBP), 2015 WL

5472934, at *18 (S.D.N.Y. Sept. 17, 2015) (“Because an RFC determination is a medical

determination, an ALJ who makes an RFC determination in the absence of supporting expert

medical opinion has improperly substituted his own opinion for that of a physician, and has

committed legal error.” (citation omitted)).

       With respect to Plaintiff’s exertional limitations, the ALJ found, as stated above, that

Plaintiff had the RFC “to perform light work as defined in 20 CFR 404.1567(b) except [that

Plaintiff could] lift and carry, push, and pull twenty pounds occasionally and ten pounds

frequently; [could] stand or walk for six hours of an eight-hour workday; and [could] sit for six

hours in an eight-hour workday.” (R. at 27.) He further determined that Plaintiff could

“occasionally climb ramps and stairs, stoop, balance, kneel, crawl, and crouch,” but never “climb

ladders, ropes, or scaffolds,” and that she could “understand, remember, and carry out simple



                                                66
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 67 of 73




tasks but not at an assembly line rate; [could] make simple work-related decisions; and [could]

have occasionally changes in the work setting.” (Id.)

       There is, however, absolutely no support in the record for the ALJ’s finding that Plaintiff

could “lift and carry, push and pull twenty pounds occasionally and ten pounds frequently.”

Dr. Henoch, in fact, opined that Plaintiff was completely unable to lift, pull, or push “because of

her fibromyalgia and rheumatoid pain” (id., at 570), and Dr. Asad opined that Plaintiff had “mild

limitations” for lifting, carrying, or pushing any objects, but did not specify what those

limitations might be or how much weight Plaintiff might be able to lift, carry, or push (id., at

392). Further, as to the ALJ’s assessment that Plaintiff could stand, walk, or sit for six hours of

an eight-hour workday, Dr. Henoch opined that Plaintiff had difficulty with prolonged sitting and

standing (id., at 570), and did not opine regarding Plaintiff’s ability to walk for any particular

length of time (see generally id.). Dr. Asad, the only other doctor who gave any functional

assessment regarding Plaintiff’s physical abilities, did not opine on Plaintiff’s ability to stand,

walk, or sit. (Id., at 392.) Regarding the ALJ’s determination that Plaintiff could “occasionally

climb ramps and stairs, stoop, balance, kneel, crawl, and crouch” but could never “climb ladders,

ropes, or scaffolds,” Dr. Henoch opined that Plaintiff was unable to lift, squat, kneel, or bend

because of her pain (id., at 570), while Dr. Asad opined that Plaintiff had “no limitations for

bending, squatting, and kneeling” (id., at 392).

       As to Plaintiff’s non-exertional limitations, the ALJ’s determination that Plaintiff could

“understand, remember, and carry out simple tasks but not at an assembly line rate,” was at odds

with the opinion of Dr. Knox that Plaintiff not only had “mild limitations” in following and

understanding simple directions and instructions, but had “moderate-to-marked limitations” in

performing simple tasks independently. (Id., at 398.) Similarly, the ALJ’s determination that




                                                   67
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 68 of 73




Plaintiff could make simple work-related decisions cannot be fully reconciled with Dr. Knox’s

opinion that Plaintiff had at least “mild limitations” in making appropriate decisions. (Id.)

Further, the ALJ’s determination that Plaintiff could handle occasional changes in the work

setting appears inconsistent with the opinion of her psychiatric treater, Dr. Ibanez, who opined

that Plaintiff would be “unable to meet competitive standards” in adjusting her behavior to a

work environment and setting. (Id., at 566.) Finally, even the opinion of Dr. Lieber-Diaz,

which, as noted above, was given “considerable” weight by the ALJ, did not fully support the

ALJ’s determination of Plaintiff’s non-exertional limitations. While Dr. Lieber-Diaz did opine

that Plaintiff could understand and carry out simple tasks and make simple work-based decisions

(see id., at 123-24), Dr. Liber-Diaz also opined that Plaintiff was “moderately limited” in her

“ability to respond appropriately to changes in the work setting” (id., at 125), leaving it unclear

how the ALJ determined that Plaintiff would be able to respond to such changes “occasionally.”

       Where there is no medical source opinion or functional assessment supporting particular

limitations found by an ALJ, remand for further development of the record is appropriate. See,

e.g., Martin v. Berryhill, No. 16cv6184 (FPG), 2017 WL 1313837 (W.D.N.Y. Apr. 10, 2017)

(finding remand warranted where the ALJ determined that Plaintiff could perform sedentary

work in the absence of any medical opinion regarding Plaintiff’s ability to engage in work at any

exertional level). Further, where, as here, there are functional assessments in the record as to

many of a claimant’s exertional and non-exertional limitations, it is error for the ALJ to disregard

them and, instead, to substitute his own lay opinion for the opinions of the medical sources. See

Merriman, 2015 WL 5472934, at *18.




                                                 68
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 69 of 73




       Whether by further development of the Record, or by further reliance on the existing

opinion evidence, the ALJ should take steps, upon remand, to ensure that his RFC determination

is fully supported by medical evidence.

               3.      Failure To Consider Plaintiff’s
                       Reported Side Effects From Medication

       Finally, upon remand, the ALJ should also correct his apparent failure to consider

Plaintiff’s subjective complaints regarding the side effects of her medications.

       As set out above, an ALJ “is required to take [a] claimant’s reports of pain and other

limitations into account” in assessing the claimant’s RFC. Genier, 606 F.3d at 49. If the ALJ

determines that the claimant’s statements of limitation are not supported by the medical record,

then the ALJ’s decision must also include “specific reasons for the weight given to the

individual’s symptoms[ ] [and] be consistent with and supported by the evidence,” and those

reasons must be “clearly articulated,” so that a subsequent reviewer may assess how the ALJ

evaluated the individual’s symptoms. SSR 16-3p. Factors that are relevant to a claimant’s

subjective complaints of limitations include “the type, dosage, effectiveness, and side effects of

any medications taken” to alleviate pain and other symptoms. Correale-Englehart v. Astrue,

687 F. Supp. 2d 396, 435 (S.D.N.Y. 2010); see 20 C.F.R. § 404.1529(c)(3).

       An ALJ’s failure to consider a claimant’s subjective reports of her symptoms, including

the side effects she experiences as a result of her medications, constitutes error. See, e.g.,

Vinson v. Colvin, No. 6:15-CV-06006 (MAT), 2015 WL 8482783, at *5 (W.D.N.Y. Dec. 9,

2015) (ALJ erred when he “failed to include in his RFC the side-effects of th[e] medications to

which Plaintiff testified, chiefly, her drowsiness and tiredness, lack of ability to pay attention and

concentration, difficulty remembering and increased forgetfulness”); Caternolo v. Astrue,

No. 6:11-CV-6601 (MAT), 2013 WL 1819264, at *13 (W.D.N.Y. Apr. 29, 2013) (ALJ erred



                                                 69
         Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 70 of 73




when he “failed to consider the side effects of Plaintiff's various medications in determining her

RFC”).

         Here, Plaintiff seems to have highlighted in her sur-reply submission (which was

permitted by the Court) that her medications themselves have had a negative impact on her

ability to work. (See Dkt. 29 (Plaintiff stating, “I don’t feel able to work especially under

psychiatric medicine”).) Moreover, at the Hearing, Plaintiff repeatedly emphasized that she

experienced side effects from her medication – in particular, she testified that her medications

made her drowsy. (R. at 75 (“Q: Does [the medication] help? A: Yes, it helps, but it makes me

sleepy . . . I sleep during the day and at night I don’t sleep.”); see also id., at 78 (“Q: How many

hours do you sleep during the day? A: About four or five.”); 79 (“Q: Does [tachycardia] affect

your ability to do any activities? A: Yes. It’s difficult, because I also take medication, and it

also makes me sleepy.”); 65 (“A: I did try to take care of a little girl . . . but I couldn’t continue,

because I was falling asleep with the child in my arms.”).)

         These subjective complaints, as related to Plaintiff’s medications, were supported by at

least some objective evidence in the Record, as, among Plaintiff’s prescribed medications were

several with known side effects of causing drowsiness or fatigue. See Caternolo, 2013 WL

1819264, at *13 (relying on publicly available information from manufacturers to identify

known side effects for prescribed medications). Among the psychiatric medications that Plaintiff

was taking during the relevant period, Xanax, Cymbalta, and Effexor can all reportedly cause

drowsiness or tiredness, and BuSpar can apparently not only cause fatigue, but can also affect a

patient’s ability to sleep. 49 In addition, certain of the medications that Plaintiff was prescribed




         49
          See https://medlineplus.gov/druginfo/meds/a684001.html;
https://medlineplus.gov/druginfo/meds/a604030.html; see also


                                                   70
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 71 of 73




for her physical conditions – medications such as Atenolol (a blood pressure medication) and

Tizanidine (a muscle relaxant) – also have known side effects of causing tiredness or

drowsiness. 50

       In his decision, however, the ALJ nowhere acknowledged Plaintiff’s reported symptoms

related to the side effects of her medications. By not addressing, or even so much as

acknowledging these symptoms, the ALJ failed to satisfy his obligation to take Plaintiff’s

subjective complaints into account, let alone the requirement that he “clearly articulate” the

reasons for discounting those complaints.

       Thus, upon remand, the ALJ should reassess Plaintiff’s RFC, not only in the ways

described above, but also by taking into account Plaintiff’s subjective complaints regarding the

side effects of her medications. In addressing those complaints, the ALJ should apply the multi-

factor test described above (see Discussion, supra, at Section I(E)), and, to the extent the ALJ

still finds Plaintiff’s complaints to be inconsistent with the Record, to set forth the reasons for his

findings.

                                          CONCLUSION

       For all of the foregoing reasons, Defendant’s motion for judgment on the pleadings

(Dkt. 23) is denied, and this case shall be remanded for further administrative proceedings, with

instructions to the ALJ:




https://medlineplus.gov/druginfo/meds/a694020.html;
https://medlineplus.gov/druginfo/meds/a688005.html.
       50
          See https://medlineplus.gov/druginfo/meds/a684031.html; see also
https://medlineplus.gov/druginfo/meds/a601121.html.



                                                  71
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 72 of 73




               (1)     to take steps to develop the Record by (a) seeking to
                       obtain the records of Dr. Vinita Patel, the rheumatologist
                       who seemingly diagnosed Plaintiff with rheumatoid
                       arthritis, and (b) seeking clarification as to the bases of
                       Dr. Avraham Henoch’s diagnosis of fibromyalgia;
               (2)     to reassess, in light of the developed Record, whether
                       Plaintiff had the medically determinable impairments of
                       rheumatic fever, rheumatoid arthritis, and/or fibromyalgia,
                       and, if so, to evaluate the severity of such impairment(s);
               (3)     to reweigh the medical opinion evidence in accordance
                       with the treating physician rule;
               (4)     to reassess Plaintiff’s RFC to ensure that each functional
                       assessment is supported by medical evidence, as opposed to
                       the ALJ’s lay opinion; and
               (5)     to consider Plaintiff’s reported side effects of her
                       medication.
       If Plaintiff does not have access to the cases cited herein that are reported only on

Westlaw, she may request copies from Defendant’s counsel. See Local Civ. R. 7.2 (“Upon

request, counsel shall provide the pro se litigant with copies of [cases and other authorities that

are unpublished or reported exclusively on computerized databases that are] cited in a decision of

the Court and were not previously cited by any party”).

       In light of this Order, the Clerk of Court is directed to close Dkt. 23 on the Docket of this

action, and to enter judgment in Plaintiff’s favor, directing remand. The Clerk of Court is also

directed to mail a copy of this Memorandum and Order to Plaintiff, at the address reflected on

the Docket and shown below.

Dated: New York, New York
       March 29, 2021
                                                      SO ORDERED


                                                      ______________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge


                                                 72
        Case 1:19-cv-10732-DCF Document 30 Filed 03/29/21 Page 73 of 73




Copies to:
Ms. Kennia Y. Garces
219 Miriam Street
Apt. BD
Bronx, NY 10458

Defendant’s counsel (via ECF)




                                      73
